Exhibit 10.1




--------------------------------------------------------------------------------


$375,000,000


CREDIT AGREEMENT




Dated as of August 29, 2008




among




PUGET SOUND ENERGY, INC.,


VARIOUS FINANCIAL INSTITUTIONS,


and


THE BANK OF NOVA SCOTIA,
as Administrative Agent,


WELLS FARGO BANK, N.A.,
as Documentation Agent,


and


JPMORGAN CHASE BANK
and
BARCLAYS BANK PLC,
as Co-Agents



--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,
as Co-Lead Arranger and Joint Book Runner


and


WELLS FARGO BANK, N.A.,
as Co-Lead Arranger and Joint Book Runner


 
 
 

 

Table of Contents
 
 
CREDIT AGREEMENT
 
ARTICLE 1 DEFINITIONS
 
1.1
Defined Terms

 
1.2
Terms Generally

 
1.3
Accounting Terms

 
ARTICLE 2 THE CREDITS
 
2.1
Facility
  2.2 Loans


 
2.3
Method of Borrowing

 
2.4
Fees; Reductions in Aggregate Commitment

 
2.5
Minimum Amount of Each Loan; Limitation on Eurodollar Loans

 
2.6
Optional Principal Payments

 
2.7
Changes in Interest Rate, etc

 
2.8
Rates Applicable After Default

 
2.9
Method of Payment

 
2.10
Noteless Agreement; Evidence of Indebtedness

 
2.11
Telephonic Notices

 
2.12
Interest Payment Dates; Interest and Fee Basis

 
2.13
Notification of Loans, Interest Rates, Prepayments and Commitment Reductions

 
2.14
Lending Installations

 
2.15
Non-Receipt of Funds by Administrative Agent

 
ARTICLE 3 YIELD PROTECTION; TAXES
 
3.1
Yield Protection

 
3.2
Changes in Capital Adequacy Regulations

 
3.3
Availability of Types of Loans

 
3.4
Funding Indemnification

 
3.5
Taxes.

 
3.6
Statements; Survival of Indemnity

 
3.7
Replacement of Affected Lender

 
ARTICLE 4 CONDITIONS PRECEDENT
 
4.1
Effectiveness

 
4.2
Each Credit Extension

 
ARTICLE 5 REPRESENTATIONS AND WARRANTIES
 
5.1
Corporate Existence, etc 

 
5.2
Litigation and Contingent Obligations 

 
5.3
No Breach 

 
5.4
Corporate Action 

 
5.5
Approvals 

 
5.6
Use of Proceeds 

 
5.7
ERISA 

 
5.8
Taxes 

 
5.9
Material Adverse Change 

 
5.10
Financial Statements 

 
5.11
Environmental Matters 

 
5.12
Investment Company Act 

 
5.13
Subsidiaries 

 
5.14
Accuracy of Information 

 
5.15
Compliance with Laws, Etc 

 
5.16
Insurance 

 
5.17
Properties 

 
5.18
Anti-Terrorism Laws 

 
5.19
Compliance with OFAC Rules and Regulations 

 
5.20
Compliance with FCPA 

 
ARTICLE 6 COVENANTS
 
6.1
Preservation of Existence and Business 

 
6.2
Preservation of Property 

 
6.3
Payment of Obligations 

 
6.4
Compliance with Applicable Laws and Contracts 

 
6.5
Preservation of Loan Document Enforceability 

 
6.6
Insurance 

 
6.7
Use of Proceeds 

 
6.8
Visits, Inspections and Discussions 

 
6.9
Information to Be Furnished 

 
6.10
Liens 

 
6.11
Debt to Capitalization Ratio 

 
6.12
Merger and Consolidation 

 
6.13
Disposition of Assets 

 
6.14
Transactions with Affiliates 

 
6.15
Investments 

 
ARTICLE 7 DEFAULTS
 
ARTICLE 8 ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES
 
8.1
Acceleration

 
8.2
Amendments 

 
8.3
Preservation of Rights 

 
ARTICLE 9 GENERAL PROVISIONS
 
9.1
Survival of Representations 

 
9.2
Governmental Regulation 

 
9.3
Headings 

 
9.4
Entire Agreement 

 
9.5
Several Obligations; Benefits of this Agreement 

 
9.6
Expenses; Indemnification 

 
9.7
Numbers of Documents 

 
9.8
Severability of Provisions 

 
9.9
Nonliability of Lenders 

 
9.10
Confidentiality 

 
9.11
Non-Reliance 

 
9.12
Disclosure 

 
9.13
Counterparts 

 
ARTICLE 10 THE ADMINISTRATIVE AGENT
 
10.1
Appointment; Nature of Relationship 

 
10.2
Powers 

 
10.3
General Immunity 

 
10.4
No Responsibility for Loans, Recitals, etc

 
10.5
Action on Instructions of Lenders 

 
10.6
Employment of Agents and Counsel 

 
10.7
Reliance on Documents; Counsel 

 
10.8
Administrative Agent’s Reimbursement and Indemnification 

 
10.9
Notice of Default 
  10.10 Rights as Lender   10.11
Lender Credit Decision
  10.12 Successor Administrative Agent   10.13 Administrative Agent’s Fee  
10.14 Delegation to Affiliates   10.15 Other Agents







 
ARTICLE 11 SETOFF; PAYMENTS
 
11.1
Setoff

 
11.2
Ratable Payments

 
ARTICLE 12 BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
12.1
Successors and Assigns

 
12.2
Participations

 
12.3
Assignments

 
12.4
Tax Treatment

 
ARTICLE 13 NOTICES
 
13.1
Notices 
  13.2 Change of Address 


 
ARTICLE 14 CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL
 
14.1
CHOICE OF LAW 

 
14.2
CONSENT TO JURISDICTION 

 
14.3
WAIVER OF JURY TRIAL 


Schedule 1:                Commitments
Schedule 5.10:           Financial Statements
Schedule 5.13:           Subsidiaries
Schedule 6.10:           Existing Liens
Schedule 6.15:           Existing Investments


Exhibit A:                   Term Loan Note
Exhibit B:                    Borrowing Notice
Exhibit C:                    Conversion/Continuation Notice
Exhibit D:                   Compliance Certificate
Exhibit E:                    Assignment and Assumption
Exhibit F:                    Account Designation Letter



 
 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT




This Credit Agreement dated as of August 29, 2008 is by and among Puget Sound
Energy, Inc., a Washington corporation, the Lenders, and The Bank of Nova
Scotia, as Administrative Agent.  The parties hereto agree as follows:


RECITALS


A.           The Borrower has requested that the Lenders provide a $375,000,000
term loan facility for the purposes hereinafter set forth.


B.            The Lenders have agreed to make the requested facility available
to the Borrower on the terms and subject to the conditions set forth in this
Agreement.




ARTICLE 1
DEFINITIONS


1.1           Defined Terms:  As used in this Agreement:


“Account Designation Letter” means the Notice of Account Designation Letter
dated the Closing Date from the Borrower to the Administrative Agent in
substantially the form attached hereto as Exhibit F.


“Acquisition” means any transaction, or series of related transactions,
consummated on or after the date hereof by which the Borrower and/or any of its
Subsidiaries directly or indirectly (i) acquires any ongoing business or all or
substantially all of the assets of any Person (or a division thereof) engaged in
any ongoing business, whether through a purchase of assets, a merger or
otherwise, (ii) acquires control of securities of a Person engaged in an ongoing
business representing more than 50% of the ordinary voting power for the
election of directors or other governing position if the business affairs of
such Person are managed by a board of directors or other governing body or (iii)
acquires control of more than 50% of the ownership interest in any partnership,
joint venture, limited liability company, business trust or other Person engaged
in an ongoing business that is not managed by a board of directors or other
governing body.


“Administrative Agent” means Scotia Capital in its capacity as contractual
representative of the Lenders pursuant to Article 10, and not in its individual
capacity as a Lender, and any successor Administrative Agent appointed pursuant
to Article 10.


“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.


“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof.


“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposures of all the Lenders.


“Agreement” means this Credit Agreement.


“Agreement Accounting Principles” means generally accepted accounting principles
in the United States as in effect from time to time.


“Alternate Base Rate” means, for any day, a rate of interest per annum equal to
the higher of (i) the Reference Rate for such day and (ii) the sum of the
Federal Funds Effective Rate for such day plus 0.5% per annum.


“Applicable Alternate Base Rate Margin” means, with respect to Floating Rate
Loans, (a) for the period from the Closing Date through and including November
29, 2008, 0.0% per annum, (b) for the period from November 30, 2008 through and
including February 28, 2009, 0.25% per annum and (c) at all times thereafter,
0.50% per annum.


“Applicable Eurodollar Margin” means, with respect to Eurodollar Loans, (a) for
the period from the Closing Date through and including November 29, 2008, 1.00%
per annum, (b) for the period from November 30, 2008 through and including
February 28, 2009, 1.25% per annum and (c) at all times thereafter, 1.50% per
annum.


“Arrangers” means, collectively, The Bank of Nova Scotia and Wells Fargo Bank,
N.A., in their capacity as Co-Lead Arrangers and Joint Book Runners.


“Article” means an article of this Agreement unless another document is
specifically referenced.


“Authorized Officer” means any of the President, the Chief Executive Officer,
the Chief Financial Officer, any Vice President, the Treasurer or any Assistant
Treasurer of the Borrower, acting singly.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
“Benefit Plan” means an employee pension benefit plan which is covered by Title
IV of ERISA or subject to the minimum funding standards under Section 412 of the
Code as to which the Borrower or any member of the Controlled Group may have any
liability.


“Borrower” means Puget Sound Energy, Inc., a Washington corporation.


“Borrowing Date” means a date on which a Loan is made hereunder.


“Borrowing Notice” is defined in Section 2.2.3.


“Business Day” means (i) with respect to any borrowing or payment of, or rate
selection for, Eurodollar Loans, a day (other than a Saturday or Sunday) on
which banks generally are open in New York for the conduct of substantially all
of their commercial lending activities, interbank wire transfers can be made on
the Fedwire system and dealings in U.S. dollars are carried on in the London
interbank market and (ii) for all other purposes, a day (other than a Saturday
or Sunday) on which banks generally are open in New York for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.


“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.


“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.


“Change” is defined in Section 3.2.


“Change in Control” means the acquisition, directly or indirectly, by any
Person, or two or more Persons acting in concert, of beneficial ownership
(within the meaning of Rule 13d-3 of the SEC under the Securities Exchange Act
of 1934) of 20% or more (by number of votes) of the outstanding shares of voting
stock of the Borrower.


“Closing Date” means the date on which this Agreement becomes effective pursuant
to Section 4.1.


“Code” means the Internal Revenue Code of 1986.


“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to the Borrower in an aggregate amount not exceeding the amount set forth
opposite such Lender’s name on Schedule 1 or as set forth in any Lender
Assignment relating to any assignment that has become effective pursuant to
Section 12.3.3, as such amount may be modified from time to time pursuant to the
terms hereof.


“Commitment Fee” is defined in Section 2.4.1.


“Consolidated Indebtedness” means at any time all Indebtedness of the Borrower
and its Subsidiaries calculated on a consolidated basis as of such time.


“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, application for
a Letter of Credit or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.


“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.


“Conversion/Continuation Notice” is defined in Section 2.2.4.


“Credit Extension” means the making of a Loan hereunder.


“Credit Extension Date” means the Borrowing Date for a Loan.


“Default” means an event described in Article 7.


“Environmental Laws” means any and all federal, state, local and foreign laws,
judicial decisions, regulations, ordinances, rules, judgments, orders, decrees,
plans, injunctions, permits, concessions, grants, franchises, licenses,
agreements and other governmental restrictions relating to (i) the protection of
the environment, (ii) the effect of the environment on human health,
(iii) emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into or onto surface water, ground water or land, or
(iv) the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.


“ERISA” means the Employee Retirement Income Security Act of 1974 and any rule
or regulation issued thereunder.


“ERISA Affiliate” means, with respect to any Person, any other Person, including
a Subsidiary or other Affiliate of such first Person, that is a member of any
group of organizations within the meaning of Section 414(b), (c), (m) or (o) of
the Code of which such first Person is a member.


“Eurodollar Base Rate” shall mean, for any Eurodollar Loan for any Interest
Period therefor, the rate per annum appearing on Reuters Screen LIBOR01 Page (or
any successor page) as the London interbank offered rate for deposits in Dollars
at approximately 11:00 A.M. (London time) two (2) Business Days prior to the
first day of such Interest Period for a term comparable to such Interest
Period.  If for any reason such rate is not available, then “Eurodollar Base
Rate” shall mean the rate per annum at which, as determined by the
Administrative Agent in accordance with its customary practices, Dollars in an
amount comparable to the Loans then requested are being offered to leading banks
at approximately 11:00 A.M. London time, two (2) Business Days prior to the
commencement of the applicable Interest Period for settlement in immediately
available funds by leading banks in the London interbank market for a period
equal to the Interest Period selected.


“Eurodollar Loan” means a Loan which, except as otherwise provided in
Section 2.8, bears interest by reference to the Eurodollar Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Loan for the relevant
Interest Period, the quotient of (i) the Eurodollar Base Rate applicable to such
Interest Period, divided by (i) one minus the Reserve Requirement (expressed as
a decimal) applicable to such Interest Period.


“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Administrative Agent, taxes imposed on its overall pre-tax
net or gross income, and franchise taxes imposed on it by (i) the jurisdiction
under the laws of which such Lender or the Administrative Agent is incorporated
or organized or (ii) the jurisdiction in which the Administrative Agent’s or
such Lender’s principal executive office or such Lender’s applicable Lending
Installation is located; provided that any withholding taxes imposed by the
United States of America on amounts payable by the Borrower under this Agreement
or any other Loan Document shall not in any case be considered “Excluded Taxes.”


“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.


“Facility Termination Date” means the earlier of (a) May 29, 2009, (b) the
consummation of the Macquarie Acquisition and (c) any earlier date on which the
Aggregate Commitment is reduced to zero or otherwise terminated pursuant to the
terms hereof.


“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (New
York time) on such day on such transactions received by the Administrative Agent
from three Federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.


“Fee Letter” means the letter agreement dated August 6, 2008 between the
Borrower and the Administrative Agent concerning up-front fees payable to the
Lenders.


“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.8, bears interest by reference to the Alternate Base Rate.


“FRB” means the Board of Governors of the Federal Reserve System.


“Governmental Approval” means any authorization, consent, approval, license or
exception of, registration or filing with, or report or notice to, any
governmental unit.


“Hybrid Securities” means (a) the outstanding principal amount of 8.231%
subordinated debentures due June 1, 2027 issued by the Borrower on June 6, 1997
and purchased with the proceeds of trust preferred securities, (b) the
outstanding principal amount of other subordinated debentures issued by the
Borrower and purchased with the proceeds of trust preferred securities that are
similar in structure to this described in clause (a), and (c) any trust
preferred securities, or deferrable interest subordinated debt with a maturity
of at least 20 years at the time issued by the Borrower, or any business trusts,
limited liability companies, limited partnerships (or similar entities) (i) all
of the common equity, general partner or similar interests of which are owned
(either directly or indirectly through one or more wholly owned Subsidiaries) at
all times by the Borrower or any of its Subsidiaries, (ii) that have been formed
for the purpose of issuing hybrid securities and (iii) substantially all the
assets of which consist of (A) subordinated debt of the Borrower or a Subsidiary
of the Borrower, as the case may be, and (B) payments made form time to time on
subordinated debt.
 
“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, bankers’ acceptances, or other
instruments, (v) obligations to purchase accounts, securities or other Property
arising out of or in connection with the sale of the same or substantially
similar accounts, securities or Property, (vi) Capitalized Lease Obligations,
(vii) other obligations for borrowed money or other financial accommodation
which in accordance with Agreement Accounting Principles would be shown as a
liability on the consolidated balance sheet of such Person, (viii) net
liabilities under interest-rate swap, exchange, cap and other such agreements,
(ix) Synthetic Lease Obligations (excluding any such obligations existing on the
date hereof pursuant to the Borrower’s lease of two combustion turbines for its
Fredonia 3 and 4 electric generating facility), (x) obligations in connection
with other transactions (excluding any lease that is treated  as an operating
lease under Agreement Accounting Principles) which are the functional
equivalent, or take the place, of borrowing but which do not constitute a
liability on the consolidated balance sheet of such Person and (xi) Contingent
Obligations; provided that, except for purposes of Section 7.5, the following
shall not constitute “Indebtedness”:  (a) obligations with respect to Hybrid
Securities; (b) obligations arising under Qualified Receivables Transactions;
(c) obligations with respect to preferred stock of the Borrower outstanding on
the date hereof; and (d) obligations with respect to preferred stock of the
Borrower issued after the date hereof that is Subordinated.


“Interest Period” means, with respect to a Eurodollar Loan, a period of one,
two, three or six months commencing on a Business Day selected by the Borrower
pursuant to this Agreement.  Each Interest Period shall end on the day which
corresponds numerically to such date one, two, three or six months thereafter;
provided that, if there is no such numerically corresponding day in such next,
second, third or sixth succeeding month, such Interest Period shall end on the
last Business Day of such next, second, third or sixth succeeding month.  If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day; provided, further
that, if said next succeeding Business Day falls in a new calendar month, such
Interest Period shall end on the immediately preceding Business Day.


“Investment” means (i) any loan, advance (other than any commission, travel or
similar advance to an officer or employee made in the ordinary course of
business), extension of credit (other than accounts receivable arising in the
ordinary course of business on terms customary in the trade) or contribution of
capital; (ii) any stock, bond, mutual fund, partnership interest, note,
debenture or other such interest; (iii) any deposit account or certificate of
deposit; and (iv) any structured note, derivative financial instrument or other
such instrument or contract.


“Lender Assignment” is defined in Section 12.3.1.


“Lenders” means the lending institutions listed on the signature pages of this
Agreement.


“Lending Installation” means, with respect to a Lender or the Administrative
Agent, the office, branch or Affiliate of such Lender or the Administrative
Agent listed on the signature pages hereof or on a Schedule or otherwise
selected by such Lender or the Administrative Agent pursuant to Section 2.14.


“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.


“Lien” means any lien (statutory or other), mortgage, security interest, pledge,
hypothecation, assignment for security, deposit arrangement, encumbrance,
preference, priority or other preferential arrangement of any kind or nature
whatsoever (including the interest of a vendor or lessor under any conditional
sale, Capitalized Lease or other title-retention agreement).


“Loan” means, with respect to a Lender, any term loan made by such Lender
pursuant to Section 2.2 (or in the case of a loan made pursuant to Section
2.2.4, any conversion or continuation thereof).


“Loan Documents” means this Agreement, each Note issued pursuant to Section 2.10
and the Fee Letter.


“Macquarie Acquisition” means the merger of Puget Merger Sub Inc. into Puget
Energy, Inc. pursuant to the terms of that certain Agreement and Plan of Merger
dated as of October 25, 2007, amount Puget Energy, Inc., Puget Intermediate
Holdings, Inc., Puget Holdings LLC, Puget Merger Sub Inc. and the other parties
thereto.


“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or prospects of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
to perform its obligations under the Loan Documents or (iii) the validity or
enforceability of any of the Loan Documents with respect to and against the
Borrower.


“Material Indebtedness” is defined in Section 7.5.


“Mortgages” means, collectively, (i) the First and Refunding Mortgage dated as
of June 2, 1924 issued by the Borrower (as successor to Puget Sound Power &
Light Company) in favor of U.S. Bank National Association (as successor to State
Street Bank and Trust Company, as successor to Old Colony Trust Company), as
trustee, and (ii) the Indenture of First Mortgage dated as of April 1, 1957
issued by the Borrower (as successor to Puget Sound Power & Light Company) in
favor of BNY Midwest Trust Company (as successor to Harris Trust and Savings
Bank), as trustee.


“Multiemployer Benefit Plan” means a Benefit Plan maintained pursuant to a
collective bargaining agreement or any other arrangement to which the Borrower
or any member of the Controlled Group is a party to which more than one employer
is obligated to make contributions.


“Net Worth” means the Borrower’s consolidated shareholders’ equity.


“Non-U.S. Lender” is defined in Section 3.5(iv).


“Note” means a promissory note, substantially in the form of Exhibit A, issued
at the request of a Lender pursuant to Section 2.10 to evidence its Loans.


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrower to the Lenders or to any
Lender or the Administrative Agent or any indemnified party arising under the
Loan Documents.


“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.


“Other Taxes” is defined in Section 3.5(ii).


“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
the aggregate principal amount of its Loans outstanding at such time.


“Participants” is defined in Section 12.2.1.


“Patriot Act” is defined in Section 9.16.


“Payment Date” means the last day of each calendar quarter.


“PBGC” means the Pension Benefit Guaranty Corporation.


“Permitted Acquisition” means an Acquisition (i) that has been recommended or
approved by the board of directors or other governing body of the Person that is
the object of such Acquisition, (ii) that occurs when no Default or Unmatured
Default exists, (iii) after giving effect to which (a) no Default or Unmatured
Default will exist and (b) the Borrower will be in pro forma compliance with the
financial covenant set forth in Section 6.11 (assuming that such Acquisition had
occurred on the last day of the fiscal quarter most recently ended from the date
that is one year prior to the date of such Acquisition), and (iv) that is of a
Person in the same general line of business as the Borrower and its
Subsidiaries.


“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.


“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any member of the Controlled Group may have any
liability.


“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person (including equity interests in
other Persons), and any and all other assets owned, leased or operated by such
Person, including any interest in any of the foregoing.


“Pro Rata Share” means, with respect to a Lender, a percentage equal to such
Lender’s Commitment divided by the Aggregate Commitment.


“Purchasers” is defined in Section 12.3.1.


“Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by the Borrower or any Subsidiary pursuant
to which the Borrower or any Subsidiary may sell, convey, pledge or otherwise
transfer to a newly-formed Subsidiary or other special purpose entity, or any
other Person, any accounts receivable (including chattel paper, instruments and
general intangibles) or notes receivable and the rights and certain other
property related thereto; provided that the Receivables Transaction Attributed
Indebtedness incurred in all such transactions or series of transactions does
not exceed $200,000,000 at any time outstanding.  For the avoidance of doubt,
the transactions contemplated by the Loan and Servicing Agreement dated as of
December 20, 2005 by and among PSE Funding, Inc., the Borrower, as servicer, the
purchasers party thereto from time to time and JPMorgan Chase Bank, N.A., as
program agent, shall constitute a “Qualified Receivables Transaction.”


“Receivables Transaction Attributed Indebtedness” means, with respect to any
Qualified Receivables Transaction on any date of determination, the unrecovered
purchase price on such date of all assets sold, conveyed, pledged or otherwise
transferred by the Borrower or any Subsidiary to the third-party conduit entity
or other receivables credit provider under such Qualified Receivables
Transaction.


“Reference Rate” means the variable rate of interest per annum established by
Scotia Capital from time to time as its “reference rate.”  Such “reference rate”
is set by Scotia Capital as a general reference rate of interest, taking into
account such factors as Scotia Capital may deem appropriate, it being understood
that many of Scotia Capital’s commercial or other loans are priced in relation
to such rate, that it is not necessarily the lowest or best rate actually
charged to any customer and that Scotia Capital may make various commercial or
other loans at rates of interest having no relationship to such rate.  For
purposes of this Agreement, each change in the Reference Rate shall be effective
as of the opening of business on the date announced as the effective date of any
change in such “reference rate.”


“Regulation D” means Regulation D of the FRB as from time to time in effect and
any other regulation or official interpretation of the FRB relating to reserve
requirements applicable to member banks of the Federal Reserve System.


“Regulation U” means Regulation U of the FRB as from time to time in effect and
any other regulation or official interpretation of the FRB relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.


“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan excluding
such events as to which the PBGC has by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within 30 days of the occurrence of
such event; provided that a failure to meet the minimum funding standard of
Section 412 of the Code and of Section 302 of ERISA shall be a Reportable Event
regardless of the issuance of any such waiver of the notice requirement in
accordance with either Section 4043(a) of ERISA or Section 412(d) of the Code.


“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Commitment or, if the Aggregate Commitment has been terminated,
Lenders in the aggregate holding more than 50% of the Aggregate Outstanding
Credit Exposure.


“Reserve Requirement” means the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves), expressed
as a decimal, established by the FRB to which the Administrative Agent is
subject for eurocurrency funding (currently referred to as “Eurocurrency
liabilities” in Regulation D).  Such reserve percentages shall include those
imposed pursuant to Regulation D.  Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D.  The Reserve
Requirement shall be adjusted automatically on and as of the effective date of
any change in any such reserve percentage.


“Risk-Based Capital Guidelines” is defined in Section 3.2.
 
               “Sanctioned Country” means a country subject to a sanctions
program identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.


             “Sanctioned Person” means (i) a Person named on the list of
“Specially Designated Nationals and Blocked Persons” maintained by OFAC
available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as
otherwise published from time to time, or (ii) (a) an agency of the government
of a Sanctioned Country, (b) an organization controlled by a Sanctioned Country,
or (c) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.


“Schedule” refers to a schedule to this Agreement, unless another document is
specifically referenced.
 
               “Scotia Capital” means The Bank of Nova Scotia.
 
“SEC” means the Securities and Exchange Commission.


“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.


“Significant Subsidiary” means a “significant subsidiary” (as defined in
Regulation S-X of the SEC) of the Borrower.


“Subordinated” means, with respect to any debt or equity securities or other
instruments of any sort, that the principal or equivalent thereof is not
required to be paid in whole or in part, and after the occurrence of any event
of any type described in Section 7.6 or 7.7 cannot be paid in whole or in part,
unless and until the Obligations have been paid in full and the Commitments have
terminated.


“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities of which having ordinary voting power shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests of which
having ordinary voting power shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” shall mean a Subsidiary of the Borrower.


“Substantial Portion” means, with respect to a Person and its Subsidiaries,
Property which (i) represents more than 10% of the consolidated assets of such
Person and its Subsidiaries as would be shown in the consolidated financial
statements of such Person and its Subsidiaries as at the beginning of the
twelve-month period ending with the month in which such determination is made,
or (ii) is responsible for more than 10% of the consolidated net sales or of the
consolidated net income of such Person and its Subsidiaries as reflected in the
financial statements referred to in clause (i) above.


“Synthetic Lease Obligation” means the monetary obligation of a Person under
(i) a so-called synthetic, off-balance-sheet or tax-retention lease or (ii) any
other agreement (excluding any lease that is treated as an operating lease under
Agreement Accounting Principles) for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but that,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).


“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes.


“Tax-Free Debt” means Indebtedness of the Borrower to a state, territory or
possession of the United States or any political subdivision thereof issued in a
transaction in which such state, territory, possession or political subdivision
issued obligations the interest on which is excludable from gross income
pursuant to the provisions of Section 103 of the Code (or similar provisions),
as in effect at the time of issuance of such obligations, and debt to a bank
issuing a Letter of Credit with respect to the principal of or interest on such
obligations.


“Total Capitalization” means, at any time, the sum of the following for the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with Agreement Accounting Principles (without duplication and excluding minority
interests in Subsidiaries):


(i)            Net Worth; plus


(ii)           the aggregate obligations of the Borrower with respect to the
Hybrid Securities; plus


(iii)          the aggregate obligations of the Borrower with respect to any
preferred stock of the Borrower, including any preferred stock subject to
mandatory redemption; plus


(iv)          the aggregate outstanding principal amount of all Consolidated
Indebtedness.


“Type” means with respect to any Loan, its nature as a Floating Rate Loan or a
Eurodollar Loan.


“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.


1.2           Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context requires, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restriction on such amendments, restatements, supplements or modifications
set forth in any Loan Document), (ii) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth in any Loan Document), (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (iv) any reference herein to any law or regulation shall,
unless otherwise specified, refer to such law or regulation as amended,
restated, replaced or otherwise modified from time to time, and (v) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


1.3           Accounting Terms.  Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with Agreement Accounting Principles; provided that, if the Borrower notifies
the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in Agreement Accounting Principles or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in Agreement Accounting Principles or the application thereof,
then such provision shall be interpreted on the basis of Agreement Accounting
Principles as in effect and applied immediately before the effective date of
such change, until such notice is withdrawn or such provision is amended in
accordance herewith.




ARTICLE 2
THE CREDITS




2.1           Facility.  From and including the Closing Date to but excluding
the Facility Termination Date, each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Loans to the Borrower on the
terms and conditions set forth in this Agreement.


2.1.1           Amount of Facility.  In no event may the Aggregate Outstanding
Credit Exposure exceed the Aggregate Commitment.


2.1.2           Availability of Facility.  Subject to the terms of this
Agreement, the Borrower may (a) request a Loan borrowing up to three times
during the term of this Agreement and (b) subject to Section 3.4, prepay Loans
hereunder at any time prior to the Facility Termination Date.  Loans that are
prepaid may not be reborrowed.  The Commitments to lend hereunder shall expire
on the Facility Termination Date.


2.1.3           Repayment of Facility.


The Aggregate Outstanding Credit Exposure and all other unpaid Obligations shall
be paid in full by the Borrower on the Facility Termination Date.


2.2            Loans.


2.2.1           Loans.  Each Loan borrowing hereunder shall consist of term
Loans made by the Lenders ratably in proportion to the ratio that their
respective Commitments bear to the Aggregate Commitment.


2.2.2           Types of Loans.  Loans may be Floating Rate Loans or Eurodollar
Loans, or a combination thereof, as selected by the Borrower in accordance with
Section 2.2.3.


2.2.3           Method of Selecting Types and Interest Periods for Loans.  The
Borrower shall select the Type of Loan and, in the case of each Eurodollar Loan,
the Interest Period applicable thereto, from time to time.  The Borrower shall
give the Administrative Agent irrevocable notice in the form of Exhibit B (a
“Borrowing Notice”) not later than (a) 1:30 p.m. (New York time) on the
Borrowing Date of each Floating Rate Loan and (b) 2:00 p.m. (New York time) at
least three Business Days before the Borrowing Date of each Eurodollar Loan.  A
Borrowing Notice shall specify:
 
(i)            the Borrowing Date, which shall be a Business Day, of such Loan;


(ii)           the aggregate amount of such Loan;


(iii)          the Type of Loan selected; and


(iv)          in the case of each Eurodollar Loan, the Interest Period
applicable thereto (which may not end after the scheduled Facility Termination
Date).
 
                        2.2.4           Conversion and Continuation of
Outstanding Loans.  Floating Rate Loans shall continue as Floating Rate Loans
unless and until such Floating Rate Loans are either converted into Eurodollar
Loans in accordance with this Section 2.2.4 or are repaid in accordance with
Section 2.6.  Each Eurodollar Loan shall continue as a Eurodollar Loan until the
end of the then applicable Interest Period therefor, at which time such
Eurodollar Loan shall be automatically converted into a Floating Rate Loan
unless (x) such Eurodollar Loan is or was repaid in accordance with Section 2.6
or (y) the Borrower shall have given the Administrative Agent a
Conversion/Continuation Notice requesting that, at the end of such Interest
Period, such Eurodollar Loan continue as a Eurodollar Loan for the same or
another Interest Period.  Subject to Section 2.5, the Borrower may elect from
time to time to convert all or any part of a Floating Rate Loan into a
Eurodollar Loan.  The Borrower shall give the Administrative Agent irrevocable
notice in the form of Exhibit C (a “Conversion/Continuation Notice”) with
respect to each (A) conversion of a Floating Rate Loan into a Eurodollar Loan or
(B) continuation of a Eurodollar Loan, not later than 2:00 p.m. (New York time)
at least three Business Days prior to the date of the requested conversion or
continuation, specifying:


(i)            the requested date, which shall be a Business Day, of such
conversion or continuation;


(ii)           the aggregate amount and Type of the Loan which is to be
converted or continued and, if applicable, the Type of Loan to which such Loan
is to be converted; and


(iii)          if any Loan is to be converted to a Eurodollar Loan or continued
as a Eurodollar Loan, the duration of the Interest Period applicable thereto.


2.3           Method of Borrowing.  Not later than (a) 4:00 p.m. (New York time)
on the Borrowing Date of each Floating Rate Loan and (b) 2:00 p.m. (New York
time) on the Borrowing Date of each Eurodollar Loan, each Lender shall make
available its Loan or Loans in funds immediately available in New York, New York
to the Administrative Agent at its address specified pursuant to
Article 13.  The Administrative Agent will make the funds so received from the
Lenders available to the Borrower at the Administrative Agent’s aforesaid
address.


2.4           Fees; Reductions in Aggregate Commitment.


2.4.1           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender according to its Pro Rata Share a commitment fee at a per
annum rate equal to 0.30% on the daily unused portion of the Aggregate
Commitment (the “Commitment Fee”) from and including the date hereof to but
excluding the Facility Termination Date, payable in arrears on each Payment Date
and on the Facility Termination Date.


2.4.2           The Borrower agrees to pay to the Administrative Agent on the
Closing Date, for the account of each Lender, an upfront fee as provided for in
the Fee Letter.


2.4.3           The Borrower may permanently reduce the Aggregate Commitment in
whole, or in part ratably among the Lenders in a minimum amount of $10,000,000
and higher integral multiples of $1,000,000, upon at least three Business Days’
prior written notice to the Administrative Agent, which notice shall specify the
amount of any such reduction; provided that the amount of the Aggregate
Commitment may not be reduced below the Aggregate Outstanding Credit
Exposure.  All accrued Commitment Fees shall be payable on the effective date of
any termination of the Commitments in full.


2.5           Minimum Amount of Each Loan; Limitation on Eurodollar Loans.  Each
Loan shall at all times (including after giving effect to any prepayment,
conversion or continuation of all or part of a Loan) be in the amount of
$1,000,000 or a higher integral multiple of $500,000.  The Borrower shall not
request a Eurodollar Loan if, after giving effect to the requested Eurodollar
Loan, more than ten separate Eurodollar Loans would be outstanding.


2.6           Optional Principal Payments.  The Borrower may from time to time
pay, without penalty or premium, all outstanding Floating Rate Loans or, in an
aggregate amount of $1,000,000 or a higher integral multiple of $500,000, any
portion of the outstanding Floating Rate Loans upon one Business Day’s prior
notice to the Administrative Agent.  The Borrower may from time to time pay,
subject to the payment of any funding indemnification amounts required by
Section 3.4 but without penalty or premium, all outstanding Eurodollar Loans or,
in an aggregate amount of $1,000,000 or a higher integral multiple of $500,000,
any portion of the outstanding Eurodollar Loans upon three Business Days’ prior
notice to the Administrative Agent.


2.7           Changes in Interest Rate, etc.
 
(i)            Each Floating Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from and including the date such Floating
Rate Loan is made or is converted from a Eurodollar Loan pursuant to
Section 2.2.4 to but excluding the date it becomes due or is converted into a
Eurodollar Loan pursuant to Section 2.2.4, at the Alternate Base Rate for such
day plus the Applicable Alternate Base Rate Margin.  Changes in the rate of
interest applicable to each Floating Rate Loan will take effect simultaneously
with each change in the Alternate Base Rate.


(ii)           Each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof, from and including the first day of each Interest
Period applicable thereto to but excluding the last day of such Interest Period,
at a rate per annum equal to the sum of the Eurodollar Rate for each day during
such Interest Period plus the Applicable Eurodollar Margin.


2.8           Rates Applicable After Default.  Notwithstanding anything to the
contrary contained in Section 2.2.3 or Section 2.2.4, during the continuance of
a Default or Unmatured Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that no
Loan may be made as, converted into or continued as a Eurodollar Loan.  During
the continuance of a Default the Required Lenders may, at their option, by
notice to the Borrower (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 8.2 requiring
unanimous consent of the Lenders to changes in interest rates), declare that
(i) each Eurodollar Loan shall bear interest for the remainder of the applicable
Interest Period at the Alternate Base Rate in effect from time to time plus 2%
per annum, and (ii) each Floating Rate Loan shall bear interest at a rate per
annum equal to the Alternate Base Rate in effect from time to time plus 2% per
annum; provided that, during the continuance of a Default under Section 7.6 or
7.7, the interest rates set forth in clauses (i) and (ii) above shall be
applicable to all Credit Extensions without any election or action on the part
of the Administrative Agent or any Lender.


2.9           Method of Payment.  All payments of the Obligations hereunder
shall be made, without setoff, deduction or counterclaim, in immediately
available funds to the Administrative Agent at the Administrative Agent’s
address specified pursuant to Article 13, or at any other Lending Installation
of the Administrative Agent specified in writing by the Administrative Agent to
the Borrower, by 1:00 p.m. (New York time) on the date when due and shall be
applied ratably by the Administrative Agent among the Lenders.  Each payment
delivered to the Administrative Agent for the account of any Lender shall be
delivered promptly by the Administrative Agent to such Lender in the same type
of funds as the Administrative Agent received at such Lender’s address specified
pursuant to Article 13 or at any Lending Installation specified in a notice
received by the Administrative Agent from such Lender.


2.10         Noteless Agreement; Evidence of Indebtedness.


(i)            Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.


(ii)           The Administrative Agent shall also maintain accounts in which it
will record (a) the amount of each Loan made hereunder, the Type thereof and the
Interest Period, if any, with respect thereto, (b) the amount of any principal
or interest due and payable or to become due and payable from the Borrower to
each Lender hereunder, and (c) the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.


(iii)          The entries made in the accounts maintained pursuant to
paragraphs (i) and (ii) above shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with the terms hereof.


(iv)          Any Lender may request that its Loans be evidenced by a Note.  In
such event, the Borrower shall prepare, execute and deliver to such Lender a
Note payable to the order of such Lender.  Thereafter, the Loans evidenced by
such Note and interest thereon shall at all times (including after any
assignment pursuant to Section 12.3) be represented by a Note payable to the
order of the payee named therein or any assignee pursuant to Section 12.3,
except to the extent that any such Lender or assignee subsequently returns any
such Note for cancellation and requests that such Loans once again be evidenced
as described in paragraphs (i) and (ii) above.


2.11         Telephonic Notices.  The Borrower hereby authorizes the Lenders and
the Administrative Agent to extend, convert or continue Loans, to effect
selections of Types of Loans and to transfer funds based on telephonic notices
made pursuant to the terms of this Agreement by any person or persons the
Administrative Agent or any Lender in good faith believes to be acting on behalf
of the Borrower, it being understood that the foregoing authorization is
specifically intended to allow Borrowing Notices and Conversion/Continuation
Notices to be given telephonically to the Administrative Agent.  The Borrower
agrees to deliver promptly to the Administrative Agent a written confirmation of
each telephonic notice, if such confirmation is requested by the Administrative
Agent or any Lender, signed by an Authorized Officer.  If the written
confirmation differs in any material respect from the action taken by the
Administrative Agent and the Lenders, the records of the Administrative Agent
and the Lenders shall govern absent manifest error.


2.12         Interest Payment Dates; Interest and Fee Basis.  Interest accrued
on each Floating Rate Loan shall be payable on each Payment Date, on any date on
which such Floating Rate Loan is paid, whether due to acceleration or otherwise,
and at maturity.  Interest accrued on that portion of the outstanding principal
amount of any Floating Rate Loan converted into a Eurodollar Loan on a day other
than a Payment Date shall be payable on the date of conversion.  Interest
accrued on each Eurodollar Loan shall be payable on the last day of its
applicable Interest Period, on any date on which such Eurodollar Loan is paid,
whether by acceleration or otherwise, and at maturity.  Interest accrued on each
Eurodollar Loan having an Interest Period longer than three months shall also be
payable on the last day of each three-month interval during such Interest
Period.  Interest and Commitment Fees shall be calculated for actual days
elapsed on the basis of a 360-day year, except that interest on Floating Rate
Loans accruing at a rate based on the Reference Rate shall be computed on the
basis of a 365- or 366-day year, as applicable.  Interest shall be payable for
the day a Loan is made but not for the day of any payment on the amount paid if
payment is received prior to 1:00 p.m. (New York time).  If any payment of
principal of or interest on a Loan or any payment of fees in connection herewith
shall become due on a day which is not a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.


2.13         Notification of Loans, Interest Rates, Prepayments and Commitment
Reductions.  Promptly after receipt thereof, the Administrative Agent will
notify each Lender of the contents of each Aggregate Commitment reduction
notice, Borrowing Notice, Conversion/Continuation Notice and repayment notice
received by the Administrative Agent hereunder.  The Administrative Agent will
notify each Lender and the Borrower of the interest rate applicable to each
Eurodollar Loan promptly upon determination of such interest rate and will give
each Lender and the Borrower prompt notice of each change in the Alternate Base
Rate.


2.14         Lending Installations.  Each Lender may book its Loans at any
Lending Installation selected by such Lender and may change its Lending
Installation from time to time.  All terms of this Agreement shall apply to any
such Lending Installation, and the Loans and any Notes issued hereunder shall be
deemed held by each Lender for the benefit of any such Lending
Installation.  Each Lender may, by written notice to the Administrative Agent
and the Borrower in accordance with Article 13, designate replacement or
additional Lending Installations through which Loans will be made by it and for
whose account payments under this Agreement are to be made.


2.15         Non-Receipt of Funds by Administrative Agent.  Unless the Borrower
or a Lender, as the case may be, notifies the Administrative Agent prior to the
date on which it is scheduled to make payment to the Administrative Agent of
(i) in the case of a Lender, the proceeds of a Loan or (ii) in the case of the
Borrower, a payment of principal, interest or fees to the Administrative Agent
for the account of the Lenders, that it does not intend to make such payment,
the Administrative Agent may assume that such payment has been made.  The
Administrative Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such
assumption.  If such Lender or the Borrower, as the case may be, has not in fact
made such payment to the Administrative Agent, the recipient of such payment
from the Administrative Agent shall, on demand by the Administrative Agent,
repay to the Administrative Agent the amount so made available, together with
interest thereon in respect of each day during the period commencing on the date
such amount was so made available by the Administrative Agent until the date the
Administrative Agent recovers such amount at a rate per annum equal to (x) in
the case of repayment by a Lender, the Federal Funds Effective Rate for such day
for the first three days and, thereafter, the interest rate applicable to the
relevant Loan or (y) in the case of repayment by the Borrower, the interest rate
applicable to the relevant Loan.




ARTICLE 3
YIELD PROTECTION; TAXES


3.1           Yield Protection.  If, on or after the date of this Agreement, the
adoption of any law or any governmental or quasi-governmental rule, regulation,
policy, guideline or directive (whether or not having the force of law), or any
change in the interpretation or administration thereof by any governmental or
quasi-governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender or
applicable Lending Installation with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:


(i)            subjects any Lender or applicable Lending Installation to any
Taxes, or changes the basis of taxation of payments (other than with respect to
Excluded Taxes) to any Lender or applicable Lending Installation in respect of
its Eurodollar Loans, or


(ii)           imposes, increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurodollar Loans), or


(iii)          imposes any other condition the result of which is to increase
the cost to any Lender or applicable Lending Installation of making, funding or
maintaining its Eurodollar Loans, or reduces any amount receivable by any Lender
or applicable Lending Installation in connection with its Eurodollar Loans, or
requires any Lender or applicable Lending Installation to make any payment
calculated by reference to the amount of Eurodollar Loans held or interest
received by it, by an amount deemed material by such Lender,


and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation, as the case may be, of (a) making or
maintaining its Eurodollar Loans or (b) making or maintaining its Commitment or
to reduce the return received by such Lender or applicable Lending Installation
in connection with such Eurodollar Loans or Commitment then, within 15 days of
demand by such Lender, the Borrower shall pay such Lender such additional amount
or amounts as will compensate such Lender or Lending Installation, as the case
may be, for such increased cost or reduction in amount received.


3.2           Changes in Capital Adequacy Regulations.  If a Lender determines
that the amount of capital required or expected to be maintained by such Lender,
the Lending Installation of such Lender or any corporation controlling such
Lender is increased as a result of a Change, then, within 15 days of demand by
such Lender, the Borrower shall pay such Lender the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital which such Lender reasonably determines is attributable to
this Agreement, its Outstanding Credit Exposure or its Commitment to make Loans
hereunder.  The Administrative Agent agrees to notify the Borrower of any Change
within 60 days after the Administrative Agent becomes aware of such
Change.  “Change” means (i) any change after the date of this Agreement in the
Risk-Based Capital Guidelines or (ii) any adoption of or change in any other
law, governmental or quasi-governmental rule, regulation, policy, guideline,
interpretation or directive (whether or not having the force of law) after the
date of this Agreement which affects the amount of capital required or expected
to be maintained by any Lender or Lending Installation or any corporation
controlling any Lender.  “Risk-Based Capital Guidelines” means (i) the
risk-based capital guidelines in effect in the United States on the date of this
Agreement, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules.


3.3           Availability of Types of Loans.  If (x) any Lender determines that
maintenance of its Eurodollar Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) prior to the first day of any applicable
Interest Period, the Required Lenders determine that (i) deposits of a type and
maturity appropriate to match-fund Eurodollar Loans are not available or
(ii) the interest rate applicable to any Eurodollar Loans does not accurately
reflect the cost of making or maintaining such Eurodollar Loans, then (a) in the
case of clause (x) above, such Lender shall promptly notify the Borrower and the
Administrative Agent and, so long as such circumstances shall continue, (i) such
Lender shall have no obligation to make Eurodollar Loans or convert Floating
Rate Loans into Eurodollar Loans (but shall make Floating Rate Loans
concurrently with the making of or conversion into Eurodollar Loans by the
Lenders which are not so affected, in each case in an amount equal to such
Lender’s share of all Eurodollar Loans which would be made or converted into at
such time in the absence of such circumstances) and (ii) on the last day of the
current Interest Period for each Eurodollar Loan of such Lender (or, in any
event, on such earlier date as may be required by the relevant law, regulation
or interpretation), such Eurodollar Loan shall, unless then paid in full,
automatically convert to a Floating Rate Loan, and (b) in the case of clause
(y) above, the Administrative Agent shall suspend the availability of future
Eurodollar Loans and any requested borrowing of, conversion into or continuation
of a Eurodollar Loan shall instead be made as, remain or be converted into a
Floating Rate Loan.  Each Floating Rate Loan made pursuant to clause (a) above
shall remain outstanding for the same period as the Eurodollar Loan of which
such Floating Rate Loan would be a part absent the circumstances described in
such clause (a).


3.4           Funding Indemnification.  If any payment of a Eurodollar Loan
occurs on a date which is not the last day of the applicable Interest Period,
whether because of acceleration, prepayment or otherwise, or if a Eurodollar
Loan is not made on the date specified by the Borrower (including in the case of
any continuation of or conversion into a Eurodollar Loan) for any reason other
than default by the Lenders, the Borrower will indemnify each Lender for any
loss or cost incurred by it resulting therefrom, including any loss or cost in
liquidating or employing deposits acquired to fund or maintain such Eurodollar
Loan.


3.5           Taxes.


(i)            All payments by the Borrower to or for the account of any Lender
or the Administrative Agent hereunder or under any Note shall be made free and
clear of and without deduction for any and all Taxes.  If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder to any Lender or the Administrative Agent, (a) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.5) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) the Borrower shall make such deductions, (c) the
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) the Borrower shall furnish to the
Administrative Agent the original copy of a receipt evidencing payment thereof
within 30 days after such payment is made.


(ii)           In addition, the Borrower hereby agrees to pay any present or
future stamp or documentary taxes and any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or under
any Note or from the execution or delivery of, or otherwise with respect to,
this Agreement or any Note (“Other Taxes”).


(iii)          The Borrower hereby agrees to indemnify the Administrative Agent
and each Lender for the full amount of Taxes or Other Taxes (including any Taxes
or Other Taxes imposed on amounts payable under this Section 3.5) paid by the
Administrative Agent or such Lender and any liability (including penalties,
interest and expenses) arising therefrom or with respect thereto relating to
this Agreement.  Payments due under this indemnification shall be made within 30
days of the date the Administrative Agent or Lender makes demand therefor
pursuant to Section 3.6.


(iv)          Each Lender that is not incorporated under the laws of the United
States of America or a state thereof (each a “Non-U.S. Lender”) agrees that it
will, within 10 Business Days after the date of this Agreement, deliver to each
of the Borrower and the Administrative Agent two duly completed copies of
whichever of the following is applicable:  (a) Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income-tax treaty to which the
United States of America is a party; (b) Internal Revenue Service Form W-8ECI;
(c) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Non-U.S. Lender is not a “bank” within the meaning of section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of section 881(c)(3)(B) of the Code or a “controlled foreign
corporation” as described in section 881(c)(3)(C) of the Code and (y) Internal
Revenue Service Form W-8BEN; or (d) any other form prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States federal
withholding tax, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.  Each Non-U.S. Lender further undertakes to
deliver to each of the Borrower and the Administrative Agent (x) renewals or
additional copies of such form (or any successor form) on or before the date
that such form expires or becomes obsolete, and (y) after the occurrence of any
event requiring a change in the most recent forms so delivered by it, such
additional forms or amendments thereto as may be reasonably requested by the
Borrower or the Administrative Agent.  All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including any change in a treaty,
law or regulation) has occurred prior to the date on which any such delivery
would otherwise be required which renders all such forms inapplicable or which
would prevent such Lender from duly completing and delivering any such form or
amendment with respect to it and such Lender advises the Borrower and the
Administrative Agent that it is not capable of receiving payments without any
deduction or withholding of United States federal income tax.


(v)           For any period during which a Non-U.S. Lender has failed to
provide the Borrower with an appropriate form pursuant to clause (iv) above
(unless such failure is due to a change in a treaty, law or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, occurring subsequent to the date on which a form originally was
required to be provided), such Non-U.S. Lender shall not be entitled to
indemnification under this Section 3.5 with respect to Taxes imposed by the
United States; provided that, should a Non-U.S. Lender which is otherwise exempt
from or subject to a reduced rate of withholding tax become subject to Taxes
because of its failure to deliver a form required under clause (iv), above, the
Borrower shall take such steps as such Non-U.S. Lender shall reasonably request
to assist such Non-U.S. Lender to recover such Taxes.


(vi)          Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate.


(vii)         If the U.S. Internal Revenue Service or any other governmental
authority of the United States or any other country or any political subdivision
thereof asserts a claim that the Administrative Agent did not properly withhold
tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in circumstances which
rendered its exemption from withholding ineffective or for any other reason),
such Lender shall indemnify the Administrative Agent fully for all amounts paid,
directly or indirectly, by the Administrative Agent as tax, withholding therefor
or otherwise, including penalties and interest, and including taxes imposed by
any jurisdiction on amounts payable to the Administrative Agent under this
subsection, together with all costs and expenses related thereto (including
attorneys’ fees and time charges of attorneys for the Administrative Agent,
which attorneys may be employees of the Administrative Agent).  The obligations
of the Lenders under this Section 3.5(vii) shall survive the payment of the
Obligations and termination of this Agreement.


3.6           Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender shall designate an alternate Lending Installation with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of
Eurodollar Loans under Section 3.3, so long as such designation is not, in the
judgment of such Lender, disadvantageous to such Lender.  Each Lender shall
deliver a written statement thereof to the Borrower (with a copy to the
Administrative Agent) as to the amount due, if any, under Section 3.1, 3.2, 3.4
or 3.5.  Such written statement shall set forth in reasonable detail the
calculations upon which such Lender determined such amount and shall be final,
conclusive and binding on the Borrower in the absence of manifest
error.  Determination of amounts payable under such Sections in connection with
a Eurodollar Loan shall be calculated as though each Lender funded its
Eurodollar Loan through the purchase of a deposit of the type and maturity
corresponding to the deposits described in clause (ii) of the proviso contained
in the definition of “Eurodollar Base Rate” in Section 1.1, whether in fact that
is the case or not.  Unless otherwise provided herein, the amount specified in
the written statement of any Lender shall be payable on demand after receipt by
the Borrower of such written statement.  The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.


3.7           Replacement of Affected Lender.  At any time any Lender is
affected by the circumstances described in Section 3.1, 3.2, 3.3 or 3.5, the
Borrower may replace such Lender as a party to this Agreement with one or more
bank(s) or other financial institution(s) reasonably satisfactory to the
Administrative Agent, such bank(s) or financial institution(s) to have a
Commitment or Commitments, as the case may be, in such amounts as shall be
reasonably satisfactory to the Administrative Agent (and upon notice from the
Borrower such Lender shall assign, without recourse or warranty, its Commitment,
its Loans, its Note and all of its other rights and obligations hereunder to
such replacement bank(s) or other financial institution(s) for a purchase price
equal to the sum of the principal amount of the Loans so assigned and, as
applicable, all accrued and unpaid interest thereon, its share of all accrued
and unpaid fees, any amounts payable under Section 3.4 as a result of such
Lender receiving payment of any Eurodollar Loan prior to the end of an Interest
Period therefor and all other obligations owed to such Lender hereunder).




ARTICLE 4
CONDITIONS PRECEDENT


4.1           Effectiveness.  This Agreement shall not become effective until
the Borrower has paid, or made arrangements satisfactory to the Administrative
Agent for payment of, all fees and other amounts payable by the Borrower to the
Administrative Agent, the Arrangers and the Lenders on or before the Closing
Date in connection with this Agreement (including, to the extent invoiced,
out-of-pocket expenses of the Administrative Agent and the Arrangers) and
furnished the Administrative Agent (with sufficient copies for the Lenders) each
of the following, in form and substance satisfactory to the Administrative
Agent:


(i)            the bylaws of the Borrower, certified by the Secretary or an
Assistant Secretary of the Borrower to be correct and complete and in full force
and effect; the charter documents of the Borrower, certified by the Secretary of
State of Washington; and a certificate of good standing for the Borrower from
the Secretary of State of Washington;


(ii)           resolutions of the Board of Directors of the Borrower, certified
by the Secretary or an Assistant Secretary of the Borrower, authorizing the
execution, delivery and performance of the Loan Documents;


(iii)          an incumbency certificate, executed by the Secretary or Assistant
Secretary of the Borrower, which shall identify by name and title and bear the
signatures of the Authorized Officers, upon which certificate the Administrative
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Borrower;


(iv)          a certificate, signed by the Chief Financial Officer or the Vice
President Finance and Treasurer of the Borrower, stating that on the date of the
effectiveness hereof no Default or Unmatured Default has occurred and is
continuing and that the representations and warranties contained in Article 5
are true and correct on such date except to the extent any such representation
or warranty is stated to relate solely to an earlier date, in which case as of
such earlier date;


(v)           a written opinion of Perkins Coie LLP, counsel for the Borrower,
as to such matters as the Administrative Agent may reasonably request;


(vi)          the Fee Letter and any Notes requested by Lenders pursuant to
Section 2.10, payable to the order of such requesting Lender, in each case duly
executed by the Borrower;


(vii)         such funds-transfer agreements, authorizations, instructions and
related documents as the Administrative Agent may have reasonably requested,
duly executed by the Borrower and/or other appropriate Persons;


(viii)        an executed counterpart of the Account Designation Letter;


(ix)           a certificate, for the benefit of itself and the Lenders,
provided by the Borrower that sets forth information required by the Patriot Act
(as defined in Section 9.16) including, without limitation, the identity of the
Borrower, the name and address of the Borrower and other information that will
allow the Administrative Agent or any Lender, as applicable, to identify the
Borrower in accordance with the Patriot Act; and


(x)            such other documents as the Administrative Agent or its counsel
may have reasonably requested.


4.2           Each Credit Extension.  The Lenders shall not be required to make
any Credit Extension unless on the applicable Credit Extension Date:


(i)            no Default or Unmatured Default exists or will result from such
Credit Extension;


(ii)           the representations and warranties contained in Article 5 are
true and correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date; and


(iii)          all legal matters incident to the making of such Credit Extension
are reasonably satisfactory to the Administrative Agent, the Lenders and their
counsel.


Each Borrowing Notice with respect to a Loan shall constitute a representation
and warranty by the Borrower that the conditions contained in Sections 4.2(i)
and (ii) have been satisfied.  The Administrative Agent, at the request of any
Lender, may require a duly completed compliance certificate in substantially the
form of Exhibit D as a condition to making a Credit Extension.




ARTICLE 5
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders that:


5.1           Corporate Existence, etc.  Each of the Borrower and its
Significant Subsidiaries:  (a) is a corporation duly organized, validly existing
and in good standing under the laws of the jurisdiction of its incorporation;
(b) has all requisite corporate power, and has all material governmental
licenses, authorizations, consents and approvals, necessary to own its Property
and carry on its business as now being conducted; and (c) is qualified to do
business in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary and where failure so to qualify could
reasonably be expected have a Material Adverse Effect.


5.2           Litigation and Contingent Obligations.  There are not, in any
court or before any referee or arbitrator of any kind or before or by any
governmental body, any actions, suits or proceedings pending or, to the
Borrower’s knowledge, threatened (i) against or affecting the Borrower or any
Subsidiary or any of their respective businesses or properties except for
actions, suits or proceedings (a) that exist as of the date of this Agreement
and are disclosed in the Borrower’s Annual Report on Form 10-K for the year
ended December 31, 2007 or (b) which, singly or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (ii) which seeks to
prevent, enjoin or delay the making of any Credit Extension or (iii) affecting
in an adverse manner the binding nature, validity or enforceability of any Loan
Document.  Other than any liability incident to any action, suit or proceeding
described in subclause (i)(a) or (i)(b) of the foregoing sentence, neither the
Borrower nor any Subsidiary has any contingent obligations (including Contingent
Obligations) that, singly or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, except as disclosed in the report referred to in
subclause (i)(a) of the preceding sentence.


5.3           No Breach.  None of the execution and delivery of the Loan
Documents, the consummation of the transactions therein contemplated or
compliance with the terms and provisions thereof will (i) conflict with or
result in a breach of, or require any consent under, the Articles of
Incorporation or Bylaws of the Borrower, or (except for notices to and consents
of the Washington Utilities and Transportation Commission referred to in
Section 5.5) any applicable law, rule or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which the Borrower or any of its Subsidiaries is a
party or by which it is bound or to which it is subject, (ii) constitute a
default under any such agreement or instrument or (iii) result in or require the
creation or imposition of any Lien upon any of the revenues or assets of the
Borrower or any of its Subsidiaries pursuant to the terms of any such agreement
or instrument.


5.4           Corporate Action.  The Borrower has all necessary corporate power
and authority to execute, deliver and perform its obligations under this
Agreement and the other Loan Documents; the execution, delivery and performance
by the Borrower of its obligations under this Agreement and the other Loan
Documents have been duly authorized by all necessary corporate action on its
part; this Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly and validly executed and delivered by the
Borrower; and this Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as limited by applicable bankruptcy laws or similar laws of general
applicability affecting creditors’ rights.


5.5           Approvals.  Except for any required consents of the Washington
Utilities and Transportation Commission which are and shall continue to be in
full force and effect and required notices to such commission which have been
given, no authorizations, approvals or consents of, and no filings (other than
informational filings which have been made) or registrations with, any
governmental or regulatory authority or agency are necessary for the execution,
delivery or performance by the Borrower of this Agreement or any other Loan
Document or for the validity or enforceability hereof or thereof.


5.6           Use of Proceeds.  Neither the Borrower nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying margin stock, as defined in Regulation U, and no part of
the proceeds of any Loan will be used to buy or carry any margin stock.  No part
of the proceeds of any Loan will be used to acquire stock of any corporation the
board of directors of which has publicly stated its opposition to such
acquisition or fails to endorse such acquisition.


5.7           ERISA.  The Borrower and its ERISA Affiliates have fulfilled their
respective obligations under the minimum funding standards of ERISA and the Code
with respect to each Benefit Plan, are in compliance in all material respects
with the presently applicable provisions of ERISA and the Code, and have not
incurred any liability pursuant to Title IV of ERISA to the PBGC or any
liability in excess of $10,000,000, individually or in the aggregate, to any
Benefit Plan.


5.8           Taxes.  United States Federal income tax returns of the Borrower
and its Subsidiaries have been examined and closed through the period ended
December 31, 2003.  The Borrower and its Subsidiaries have filed all United
States Federal and state income tax returns which are required to be filed by
them and have paid all taxes due pursuant to such returns or pursuant to any
assessment received by the Borrower or any of its Subsidiaries, except such
taxes, if any, as are being contested in good faith and by proper
proceedings.  The charges, accruals and reserves on the books of the Borrower
and its Subsidiaries in respect of taxes and other governmental charges are, in
the opinion of the Borrower, adequate.


5.9           Material Adverse Change.  As of the date of this Agreement and
since December  31, 2007, there has been no change in the business, Property,
condition (financial or otherwise), operations or prospects of the Borrower and
its Subsidiaries taken as whole, as reflected in the financial statements
referred to in Schedule 5.10, that could reasonably be expected to have a
Material Adverse Effect.


5.10         Financial Statements.  Schedule 5.10 sets forth a complete list of
the financial statements submitted prior to the date hereof by the Borrower to
the Lenders in connection with this Agreement.  All financial statements listed
in Schedule 5.10 or delivered pursuant to Section 6.9(i) or (ii) are complete
and correct and present fairly, in accordance with Agreement Accounting
Principles, the consolidated financial position of the Borrower and its
Subsidiaries as at their respective dates and the consolidated results of
operations, retained earnings and, as applicable, changes in financial position
or cash flows of the Borrower and its Subsidiaries for the respective periods to
which such statements relate.


5.11         Environmental Matters.  In the ordinary course of its business, the
officers of the Borrower consider the effect of Environmental Laws on the
business of the Borrower and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Borrower
and its Subsidiaries due to Environmental Laws.  On the basis of this
consideration, the Borrower has concluded that the application of Environmental
Laws to it and its Subsidiaries could not reasonably be expected to have a
Material Adverse Effect.  Neither the Borrower nor any Subsidiary has received
any notice to the effect that its operations are not in material compliance with
any of the requirements of applicable Environmental Laws or are the subject of
any federal or state investigation evaluating whether any remedial action is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment, which noncompliance or remedial action could reasonably be
expected to have a Material Adverse Effect.


5.12         Investment Company Act.  Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940.


5.13         Subsidiaries.  Schedule 5.13 contains an accurate list of all
Subsidiaries of the Borrower as of the date of this Agreement, setting forth
their respective jurisdictions of organization and the percentage of their
respective capital stock or other ownership interests owned by the Borrower or
other Subsidiaries.  All of the issued and outstanding shares of capital stock
or other ownership interests of such Subsidiaries have been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and are fully paid and nonassessable.


5.14         Accuracy of Information.  No information, exhibit or report
furnished by the Borrower or any Subsidiary to the Administrative Agent or any
Arranger or Lender in connection with the negotiation of, or compliance with,
the Loan Documents contained any material misstatement of fact, or omitted to
state a material fact or any fact necessary to make the statements contained
therein not misleading, at the time so furnished.


5.15         Compliance with Laws, Etc.  The Borrower and its Subsidiaries are
in compliance in all material respects with (i) all applicable statutes, rules,
regulations, orders and restrictions of any domestic or foreign government or
any instrumentality or agency thereof having jurisdiction over the conduct of
their respective businesses or the ownership of their respective Property and
(ii) all indentures, agreements and other instruments binding upon them or upon
their respective Property, except for any failure to comply with any of the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.


5.16         Insurance.  The Borrower and its Subsidiaries (i) maintain
insurance with financially sound and reputable insurance companies (or through a
self-insurance program) on all their Property of a character usually insured by
entities in the same or similar businesses similarly situated, against loss or
damage of the kinds and in the amounts as customarily insured against by such
entities, and (ii) maintain such other insurance as is usually carried by such
entities.


5.17         Properties.  Each of the Borrower and its Subsidiaries has good
title to, or valid leasehold interests in, all of its real and personal
properties material to its business, except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes.


5.18         Anti-Terrorism Laws.  Neither the Borrower nor any of its
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States of America (50
U.S.C. App. §§ 1 et seq.), as amended.  Neither the Borrower nor any of its
Subsidiaries is in violation of (i) the Trading with the Enemy Act, as amended,
(ii) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (iii) the Patriot Act (as
defined in Section 9.16).  Neither the Borrower nor any of its Subsidiaries (a)
is a blocked person described in section 1 of the Anti-Terrorism Order or (b) to
its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.


5.19         Compliance with OFAC Rules and Regulations.  Neither the Borrower
nor any of its Subsidiaries or Affiliates (i) is a Sanctioned Person, (ii) has
more than 15% of its assets in Sanctioned Countries, or (iii) derives more than
15% of its operating income from investments in, or transactions with Sanctioned
Persons or Sanctioned Countries.  No part of the proceeds of any Loan will be
used directly or indirectly to fund any operations in, finance any investments
or activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.


5.20         Compliance with FCPA.  Each of the Borrower and its Subsidiaries is
in compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et
seq., and any foreign counterpart thereto.  None of the Borrower or its
Subsidiaries has made a payment, offering, or promise to pay, or authorized the
payment of, money or anything of value (i) in order to assist in obtaining or
retaining business for or with, or directing business to, any foreign official,
foreign political party, party official or candidate for foreign political
office, (ii) to a foreign official, foreign political party or party official or
any candidate for foreign political office, and (iii) with the intent to induce
the recipient to misuse his or her official position to direct business
wrongfully to such Person or to any other Person, in violation of the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.

 
ARTICLE 6
COVENANTS


So long as any Lender has any Commitment hereunder, or any Obligation is unpaid,
the Borrower shall, unless the Required Lenders otherwise consent in writing:


6.1           Preservation of Existence and Business.  Preserve and maintain,
and cause each Significant Subsidiary to preserve and maintain, its corporate
existence and all of its material rights, privileges, licenses and franchises,
except as permitted by Sections 6.12 and 6.13, and carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted.


6.2           Preservation of Property.  Maintain, and cause each Significant
Subsidiary to maintain, all of its Property necessary to operate its business in
good working order and condition, ordinary wear and tear excepted (it being
understood that this covenant relates only to the good working order and
condition of such Property and shall not be construed as a covenant of the
Borrower or any Significant Subsidiary not to dispose of any such Property by
sale, lease, transfer or otherwise or to discontinue operation thereof if the
Borrower reasonably determines that such discontinuation is necessary).


6.3           Payment of Obligations.  Pay and discharge, and cause each
Significant Subsidiary to pay and discharge, before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property, and (ii) all lawful claims which, if
unpaid, might by law become a Lien upon its property; provided that the Borrower
and its Significant Subsidiaries shall not be required to pay or discharge any
such tax, assessment, charge or claim (a) which is being contested by it in good
faith and by proper procedures and with respect to which appropriate reserves
are being maintained in accordance with Agreement Accounting Principles or
(b) the non-payment of which could not reasonably be expected to have a Material
Adverse Effect.


6.4           Compliance with Applicable Laws and Contracts.  Comply, and cause
each Subsidiary to comply, with the requirements of all applicable laws, rules,
regulations and Governmental Approvals, and all orders, writs, injunctions or
decrees of any court or governmental authority or agency, including
Environmental Laws, if failure to comply with such requirements could reasonably
be expected to have a Material Adverse Effect.


6.5           Preservation of Loan Document Enforceability.  Take all reasonable
actions (including obtaining and maintaining in full force and effect consents
and Governmental Approvals), and cause each Subsidiary to take all reasonable
actions, that are required so that its obligations under the Loan Documents will
at all times be legal, valid, binding and enforceable in accordance with their
respective terms.


6.6           Insurance.  Maintain, and cause each Significant Subsidiary to
maintain, with responsible insurance companies or through the Borrower’s program
of self-insurance, insurance against at least such risks and in at least such
amounts as is customarily maintained by similar businesses, or as may be
required by any applicable law, rule or regulation, any Governmental Approval,
or any order, writ, injunction or decree of any court or governmental authority
or agency.


6.7           Use of Proceeds.  Use, directly or indirectly, the proceeds of the
Loans for general corporate purposes of the Borrower (in compliance with all
applicable legal and regulatory requirements), including commercial paper backup
and working capital.


6.8           Visits, Inspections and Discussions.  Keep, and cause each
Subsidiary to keep, proper books of record and account in which full, true and
correct entries are made of all dealings and transactions in relation to it
business and activities, and permit, and cause each Subsidiary to permit,
representatives of any Lender or the Administrative Agent, during normal
business hours and upon reasonable notice to the Borrower, to examine, copy and
make extracts from its books and records, to inspect its Property, and to
discuss its business and affairs with its officers and independent certified
accountants, all to the extent reasonably requested by such Lender or the
Administrative Agent; provided that the Borrower reserves the right to restrict
access to any of its generating facilities in accordance with reasonably adopted
procedures relating to safety and security, and to the extent reasonably
requested to maintain normal operations of the Borrower; provided, further,
that, Sections 9.6 and 10.8 notwithstanding, the costs and expenses incurred by
any Lender or the Administrative Agent or their agents or representatives in
connection with any such examinations, visits or discussions occurring or made
prior to the occurrence of any Default shall be for the account of such Lender
or the Administrative Agent, as applicable.


6.9           Information to Be Furnished.  Furnish to the Administrative Agent,
with copies sufficient for each Lender:


(i)            as soon as available and in any event within 60 days after the
close of each of the first three quarterly accounting periods in each fiscal
year of the Borrower, a copy of the Quarterly Report on Form 10-Q (or any
successor form) for the Borrower for such quarter;


(ii)           as soon as available and in any event within 120 days after the
end of each fiscal year of the Borrower, a copy of the Annual Report on Form
10-K (or any successor form) for the Borrower for such year, together with a
copy of the accompanying report of the Borrower’s independent certified public
accounting firm;


(iii)          at the time that financial statements are furnished pursuant to
Section 6.9(i) or (ii), a certificate of the Chief Financial Officer, the
Treasurer, an Assistant Treasurer or any other financial officer of the Borrower
substantially in the form of Exhibit D;


(iv)          promptly upon the filing thereof, copies of all registration
statements, monthly or other regular reports, including reports on Form 8-K (or
any successor form), filed by the Borrower with the SEC;


(v)           promptly upon request from time to time, such other information
regarding the business, affairs, insurance or financial condition of the
Borrower or any of its Subsidiaries (including any Benefit Plan and any reports
of other information required to be filed under ERISA) as any Lender or the
Administrative Agent may reasonably request; and


(vi)          within 5 days after the occurrence thereof, notice of (a) any
Default or Unmatured Default and (b) any circumstance that could reasonably be
expected to have a Material Adverse Effect or an adverse effect on the binding
nature, validity or enforceability of any Loan Document as an obligation of the
Borrower.


6.10         Liens.  Not permit to exist, and not permit any Significant
Subsidiary to permit to exist, any Lien upon any of its property, assets or
revenues, whether now owned or hereafter acquired, except for:


(i)            Liens for taxes, assessments or charges imposed on the Borrower
or any Significant Subsidiary or any of their property by any governmental
authority which are not yet due or are being contested in good faith by
appropriate proceedings if adequate reserves with respect thereto are maintained
on the books of the Borrower or such Subsidiary, as the case may be, in
accordance with Agreement Accounting Principles;


(ii)           Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or other like Liens, incurred in the
ordinary course of business and securing obligations that are not yet due or
that are being contested in good faith by appropriate proceedings, and Liens
arising out of judgments or awards which secure payment of legal obligations
that would not constitute a Default;


(iii)          pledges or deposits in connection with worker’s compensation,
unemployment insurance and other social security laws, or to secure the
performance of bids, tenders, contracts (other than for borrowed money), leases,
statutory obligations, surety or appeal bonds, or indemnity, performance or
other similar bonds, in the ordinary course of business;


(iv)          easements, rights-of-way, restrictions and other similar
encumbrances incurred in the ordinary course of business and encumbrances
consisting of zoning restrictions, easements, licenses, restrictions on the use
of property or minor imperfections in title thereto which, in the aggregate, are
not material in amount, and which do not in any case materially detract from the
value of any material property subject thereto or interfere with the ordinary
conduct of the business of the Borrower or any of its Significant Subsidiaries;


(v)           Liens existing on the date hereof and described in Schedule 6.10;


(vi)          Permitted Encumbrances (as defined in the Mortgages);


(vii)         Liens securing the payment of Tax-Free Debt; provided that each
such Lien shall extend only to (a) the property, and proceeds thereof, being
financed by the Tax-Free Debt secured thereby or (b) securities issued under and
secured by the Mortgages;


(viii)        Liens over all or any part of the assets of the Borrower or any
Significant Subsidiary constituting a specific construction project or
generating plant as security for any indebtedness incurred for the purpose of
financing all or such part, as the case may be, of such construction project or
generating plant, and Liens and charges incidental to such construction;


(ix)           the right reserved to, or vested in, any municipality or public
authority by the terms of any right, power, franchise, grant, license or permit,
or by any provision of law, to purchase or recapture or designate a purchaser of
any property;


(x)            Liens on property or assets of any Significant Subsidiary in
favor of the Borrower or any other Significant Subsidiary;


(xi)           Liens with respect to which cash in the amount secured by such
Liens has been deposited with the Administrative Agent;


(xii)          Liens incurred in connection with Qualified Receivables
Transactions;


(xiii)         Liens on specific assets hereafter acquired which are created or
assumed contemporaneously with, or within 120 days after, such acquisition, for
the sole purpose of financing or refinancing the acquisition of such assets,
together with the proceeds and products of such assets;


(xiv)        Liens on conservation investment assets as security for obligations
incurred in financing or refinancing bondable conservation investments in
accordance with the laws of the State of Washington;


(xv)         Liens securing Capitalized Lease Obligations; provided that any
such Lien attaches solely to the property so leased and proceeds thereof; and


(xvi)        other Liens securing Indebtedness in an aggregate amount not
exceeding $150,000,000.


6.11         Debt to Capitalization Ratio.  Not permit the principal amount of
Consolidated Indebtedness to exceed 65% of Total Capitalization as of the last
day of any fiscal quarter of the Borrower.


6.12         Merger and Consolidation.  Not merge or consolidate with or into
any Person, unless (i) immediately after giving effect thereto, no event shall
occur and be continuing which constitutes a Default or an Unmatured Default,
(ii) the surviving or resulting Person, as the case may be, assumes and agrees
in writing to pay and perform all of the obligations of the Borrower hereunder,
(iii) the surviving or resulting Person, as the case may be, qualifies to do
business in the State of Washington, and (iv) the surviving or resulting Person,
as the case may be, has a net worth (as determined in accordance with Agreement
Accounting Principles) at least equal to the net worth of the Borrower at the
end of the fiscal quarter immediately preceding the effective date of such
consolidation or merger.


6.13         Disposition of Assets.  Not sell, lease, assign, transfer or
otherwise dispose of any asset or interest therein, except that this
Section 6.13 shall not apply to (i) any disposition of any asset or any interest
therein in the ordinary course of business, (ii) any disposition of obsolete or
retired property not used or useful in its business, (iii) any disposition of
any asset or interest therein (a) for cash or cash equivalents or (b) in
exchange for utility plant, equipment or other utility assets, other than notes
or other obligations, in each case equal to the fair-market value (as determined
in good faith by the Board of Directors of the Borrower) of such asset or
interest therein, and provided that such disposition does not constitute a
disposition of all or substantially all of the assets of the Borrower, (iv) any
disposition of an asset or any interest therein (exclusive of any disposition
permitted by clause (v)) in exchange for notes or other obligations
substantially equal to the fair-market value (as determined in good faith by the
management of the Borrower or, if the consideration for such disposition exceeds
$100,000,000, by the Board of Directors of the Borrower) of such asset or
interest therein, provided that the aggregate amount of notes or other
obligations received after the date hereof from any one obligor in one
transaction or a series of transactions shall not exceed 15% of the net book
value of the assets of the Borrower, (v) any disposition of accounts receivable,
notes receivable or unbilled revenue, the rights related to any of the foregoing
and property related to any of the foregoing in connection with Qualified
Receivables Transactions and (vi) any disposition of an asset or interest
therein (exclusive of any disposition permitted under any of the foregoing
clauses (i) through (v)) to an Affiliate of the Borrower in exchange for notes
or other obligations substantially equal to the fair-market value (as determined
in good faith by the Board of Directors of the Borrower) of such asset or
interest therein, provided that the aggregate amount of notes or other
obligations received by the Borrower from Affiliates of the Borrower in exchange
for any asset or interest therein after the date hereof shall not exceed 7.5% of
the net book value of the assets of the Borrower.


6.14         Transactions with Affiliates.  Without limiting Section 6.13(v),
not, and not permit any Subsidiary to, enter into any transaction (including the
purchase or sale of any Property or service) with, or make any payment or
transfer to, any Affiliate except (a) in the ordinary course of business and
pursuant to the reasonable requirements of the Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms no less favorable to the Borrower or
such Subsidiary than the Borrower or such Subsidiary would obtain in a
comparable arm’s-length transaction, (b) with or to a Subsidiary or (c) in
connection with a Qualified Receivables Transaction permitted under this
Agreement.


6.15         Investments. Not, and not permit any Subsidiary to, make or suffer
to exist any Investments (including loans and advances to, and other Investments
in, Subsidiaries), or commitments therefor, create any Subsidiary, become or
remain a partner in any partnership or joint venture or make any Acquisition,
except:


(i)            Investments made in the ordinary course of business in connection
with customary cash-management operations;


(ii)           existing Investments in Subsidiaries and other Investments in
existence on the date hereof and described in Schedule 6.15;


(iii)          Permitted Acquisitions;


(iv)          any loan or advance to the Borrower by a Subsidiary;


(v)           capital contributions (whether in the form of cash, a note or
other assets) or loans to a special-purpose entity created solely to engage in a
Qualified Receivables Transaction and resulting from transfers of assets
permitted by Section 6.13(v) to such a special-purpose entity;


(vi)          derivative financial instruments and other similar instruments
entered into in the ordinary course of business for bona fide hedging purposes
and not for speculation; and


(vii)         other Investments not exceeding $50,000,000 at any time
outstanding.




ARTICLE 7
DEFAULTS


The occurrence of any one or more of the following events shall constitute a
Default:
 
7.1           Any representation or warranty made or deemed made by the Borrower
or any of its Subsidiaries to the Lenders or the Administrative Agent under or
in connection with this Agreement, any other Loan Document, or any certificate
or information delivered in connection with this Agreement or any other Loan
Document shall be materially false on the date as of which made.
 
7.2           Nonpayment of principal of any Loan when due, or nonpayment of any
interest, fee or other obligation under any of the Loan Documents within five
days after the same becomes due.
 
7.3           The breach by the Borrower of any of the terms or provisions of
Section 6.1, 6.6, 6.7, 6.11, 6.12, 6.13 or 6.15.
 
7.4           The breach by the Borrower (other than a breach which constitutes
a Default under another Section of this Article 7) of any of the terms or
provisions of this Agreement or any other Loan Document which is not remedied
within thirty days after written notice from the Administrative Agent or any
Lender.
 
7.5           Failure of the Borrower and/or any Subsidiaries to pay when due
any Indebtedness aggregating in excess of $25,000,000, or the equivalent thereof
in any currencies (“Material Indebtedness”); or the default by the Borrower
and/or any Subsidiaries in the performance (beyond the applicable grace period
with respect thereto, if any) of any term, provision or condition contained in
any agreement under which any Material Indebtedness was created or is governed,
or any other event shall occur or condition exist, if the effect of such
default, event or condition is to cause, or to permit the holder or holders of
such Material Indebtedness to cause, such Material Indebtedness to become due
prior to its stated maturity; or any Material Indebtedness of the Borrower
and/or any Subsidiaries shall be declared to be due and payable or required to
be prepaid or repurchased (other than by a regularly scheduled payment) prior to
the stated maturity thereof; or the Borrower or any of its Subsidiaries shall
not pay, or shall admit in writing its inability to pay, its debts generally as
they become due.


7.6           The Borrower or any Significant Subsidiary shall (i) have an order
for relief entered with respect to it under the Federal bankruptcy laws as now
or hereafter in effect, (ii) make an assignment for the benefit of creditors,
(iii) apply for, seek, consent to or acquiesce in the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any of
its Property that, when combined with the Property of any of its Subsidiaries
that is also the subject of any such action or acquiescence, constitutes a
Substantial Portion of the Property of it and its Subsidiaries, (iv) institute
any proceeding seeking an order for relief under the Federal bankruptcy laws as
now or hereafter in effect or seeking to adjudicate it a bankrupt or insolvent,
or seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (v) take any corporate, partnership or similar
action to authorize or effect any of the foregoing actions set forth in this
Section 7.6 or (vi) fail to contest in good faith any appointment or proceeding
described in Section 7.7.
 
7.7           Without the application, approval or consent of the Borrower or
any Significant Subsidiary, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or such Significant Subsidiary or
any of its Property that, when combined with the Property of any of such
Person’s Subsidiaries that is also the subject of any such appointment,
constitutes a Substantial Portion of the Property of such Person and its
Subsidiaries, or a proceeding described in Section 7.6(iv) shall be instituted
against the Borrower or any Significant Subsidiary, and such appointment
continues undischarged, or such proceeding continues undismissed or unstayed,
for a period of 60 consecutive days.
 
7.8           Any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Borrower or any Significant Subsidiary which, when taken
together with all other Property of such Person and its Subsidiaries so
condemned, seized, appropriated, or taken custody or control of during the
twelve-month period ending with the month in which any such action occurs,
constitutes a Substantial Portion of the Property of such Person and its
Subsidiaries.
 
7.9           The Borrower and/or any Subsidiaries, as applicable, shall fail
within 60 days to pay, bond or otherwise discharge one or more (i) judgments or
orders for the payment of money in excess of $25,000,000 (or the equivalent
thereof in any currencies) in the aggregate, or (ii) nonmonetary judgments or
orders which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect, which judgments or orders, in any such case, are
not stayed on appeal or otherwise being appropriately contested in good faith.
 
7.10         The Borrower and/or any of its Subsidiaries shall (i) be the
subject of any proceeding or investigation pertaining to the release by the
Borrower, any Subsidiary or any other Person of any toxic or hazardous waste or
substance into the environment, or (ii) violate any Environmental Law, which, in
the case of an event described in clause (i) or clause (ii), could reasonably be
expected to have a Material Adverse Effect.
 
7.11         Any Change in Control shall occur.
 
7.12         The Borrower and/or any ERISA Affiliates thereof incur any
liability to the PBGC pursuant to Title IV of ERISA (other than liability for
premium payments which are paid when due) or to a Benefit Plan in excess of
$10,000,000 in the aggregate pursuant to Title IV of ERISA, or the Borrower
and/or any ERISA Affiliates thereof incur, or receive notice of, any withdrawal
liability pursuant to Title IV of ERISA to or from a Benefit Plan or
Multiemployer Benefit Plan (determined as of the date of notice of such
withdrawal liability) in excess of $10,000,000 in the aggregate.
 
7.13         Any of the following events occurs with respect to any Benefit Plan
of the Borrower or any ERISA Affiliate thereof:  (a) a Reportable Event, (b) the
failure to make a required installment or other payment (within the meaning of
section 302(f) of ERISA), (c) the appointment of a trustee to administer any
such Benefit Plan, (d) the institution by the PBGC of proceedings to terminate
any such Benefit Plan, (e) the implementation by the Borrower or any ERISA
Affiliate thereof of any steps to terminate any such Benefit Plan, or (f) the
receipt of notice by the Borrower or any ERISA Affiliate thereof that any
Multiemployer Benefit Plan is in reorganization or is insolvent and, in the case
of any event described in clauses (a) through (f) above, such occurrence,
individually or together with all other such occurrences, subjects the Borrower
and/or any ERISA Affiliates thereof to liability in excess of $25,000,000 in the
aggregate.




ARTICLE 8
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES


8.1           Acceleration.


(i)            If any Default described in Section 7.6 or 7.7 occurs with
respect to the Borrower, the obligations of the Lenders to make Loans hereunder
shall automatically terminate, and the Obligations shall immediately become due
and payable without any election or action on the part of the Administrative
Agent or any Lender.  If any other Default occurs and is continuing, the
Required Lenders (or the Administrative Agent with the consent of the Required
Lenders) may terminate or suspend the obligations of the Lenders to make Loans
hereunder, or declare the Obligations to be due and payable, or both, whereupon
such obligations of the Lenders shall be terminated or suspended and/or the
Obligations shall become immediately due and payable, without presentment,
demand, protest or notice of any kind, all of which the Borrower hereby
expressly waives.


(ii)           If, within 30 days after acceleration of the maturity of the
Obligations or termination of the obligations of the Lenders to make Loans
hereunder as a result of any Default (other than any Default described in
Section 7.6 or 7.7 with respect to the Borrower) and before any judgment or
decree for the payment of the Obligations due shall have been obtained or
entered, the Required Lenders (in their sole discretion) shall so direct, the
Administrative Agent shall, by notice to the Borrower, rescind and annul such
acceleration and/or termination.


8.2           Amendments.  Neither this Agreement nor any provision hereof may
be waived, amended or otherwise modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, any interest thereon or any fees payable hereunder, reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date of expiration
of any Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 11.2 in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender, or
(v) change any of the provisions of this Section, the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; further provided that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or Arrangers
hereunder without the prior written consent of the Administrative Agent or each
Arranger, as the case may be.


8.3           Preservation of Rights.  No delay or omission of any Lender or the
Administrative Agent to exercise any right under this Agreement or any Note
shall impair such right or be construed to be a waiver of any Default or
Unmatured Default or an acquiescence therein, and the making of a Credit
Extension notwithstanding the existence of a Default or Unmatured Default or the
inability of the Borrower to satisfy any other condition precedent to such
Credit Extension shall not constitute any waiver or acquiescence.  Any single or
partial exercise of any such right shall not preclude other or further exercise
thereof or the exercise of any other right, and no waiver, amendment or other
variation whatsoever of the terms, conditions or provisions of this Agreement or
any Note shall be valid unless in a writing signed by the Lenders required
pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth.  All remedies contained in the Loan Documents or
afforded by law shall be cumulative and shall be available to the Administrative
Agent and the Lenders until the Obligations have been paid in full and the
Commitments have terminated.




ARTICLE 9
GENERAL PROVISIONS


9.1           Survival of Representations.  All representations and warranties
of the Borrower contained in this Agreement shall survive the making of the
Credit Extensions herein contemplated.


9.2           Governmental Regulation.  Anything contained in this Agreement to
the contrary notwithstanding, no Lender shall be obligated to extend credit to
the Borrower in violation of any applicable statute or regulation.


9.3           Headings.  Section headings in this Agreement are for convenience
of reference only and shall not govern the interpretation of any of the
provisions hereof.


9.4           Entire Agreement.  This Agreement embodies the entire agreement
and understanding among the Borrower, the Administrative Agent and the Lenders
with respect to the subject matter hereof and supersedes all prior agreements
and understandings among the Borrower, the Administrative Agent and the Lenders
relating to the subject matter hereof, except as specifically contemplated
hereby.  The Borrower acknowledges that no oral agreement or oral commitment to
lend money, extend credit or forbear from enforcing repayment of a debt is
enforceable under the law of the State of Washington.


9.5           Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint, and no Lender
shall be the partner or agent of any other (except to the extent to which the
Administrative Agent is authorized to act as such).  The failure of any Lender
to perform any of its obligations hereunder shall not relieve any other Lender
from any of its obligations hereunder.  This Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns; provided that the parties
hereto expressly agree that the Arrangers shall enjoy the provisions of Sections
9.6, 9.9 and 10.11 to the extent specifically set forth therein and shall have
the right to enforce such provisions on their own behalf and in their own names
to the same extent as if they were parties to this Agreement.


9.6           Expenses; Indemnification.


(i)            The Borrower shall reimburse the Administrative Agent and each
Arranger for their reasonable costs, internal charges and reasonable
out-of-pocket expenses (including, in the case of the Administrative Agent,
reasonable fees, time charges and expenses of attorneys for the Administrative
Agent, including attorneys that are employees of the Administrative Agent) paid
or incurred by the Administrative Agent or any Arranger in connection with the
preparation, negotiation, execution, delivery, syndication, distribution
(including via the Internet), amendment and modification of the Loan Documents
and the review and administration of the Loan Documents in connection with any
request made by the Borrower; provided that the Borrower shall only be required
to reimburse the Administrative Agent for the fees and expenses of one law firm,
subject to the limitations agreed to by the Borrower and the Administrative
Agent.  The Borrower also agrees to reimburse the Administrative Agent, the
Arrangers and the Lenders for their reasonable costs, internal charges and
reasonable out-of-pocket expenses (including reasonable fees, time charges and
expenses of attorneys for the Administrative Agent, the Arrangers and the
Lenders, including attorneys that are employees of the Administrative Agent, the
Arrangers or the Lenders) paid or incurred by the Administrative Agent, any
Arranger or any Lender in connection with the collection and enforcement of the
Loan Documents during the existence of any Default, including in connection with
any proceeding described in Section 7.6 or 7.7.


(ii)           The Borrower hereby further agrees to indemnify the
Administrative Agent, each Arranger, each Lender, their respective Affiliates,
and each of their directors, officers, agents and employees against all losses,
claims, damages, penalties, judgments, liabilities and expenses (including all
expenses of litigation or preparation therefor, whether or not the
Administrative Agent, any Arranger, any Lender or any such Affiliate is a party
thereto) which any of them may pay or incur arising out of or relating to this
Agreement, the other Loan Documents, the transactions contemplated hereby or
thereby or the direct or indirect application or proposed application of the
proceeds of any Credit Extension hereunder, except to the extent that any such
losses, claims, damages, penalties, judgments, liabilities or expenses are
determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the party seeking indemnification.  The obligations of the Borrower under this
Section 9.6 shall survive the termination of this Agreement.


9.7           Numbers of Documents.  All statements, notices, closing documents,
and requests hereunder shall be furnished to the Administrative Agent with
sufficient counterparts so that the Administrative Agent may furnish one to each
of the Lenders.


9.8           Severability of Provisions.  Any provision of this Agreement or
any Note that is held to be inoperative, unenforceable or invalid in any
jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable or
invalid without affecting the remaining provisions in that jurisdiction or the
operation, enforceability or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.


9.9           Nonliability of Lenders.  The relationship between the Borrower on
the one hand and the Lenders, the Arrangers and the Administrative Agent on the
other hand shall be solely that of borrower and lender.  Neither the
Administrative Agent nor any Lender or Arranger shall have any fiduciary
responsibilities to the Borrower.  Neither the Administrative Agent nor any
Lender or Arranger undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.  The Borrower agrees that neither the Administrative
Agent nor any Lender or Arranger shall have any liability to the Borrower
(whether sounding in tort, contract or otherwise) for losses suffered by the
Borrower in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission or event occurring in connection therewith,
unless it is determined in a final, non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought.  Neither the
Administrative Agent nor any Lender or Arranger shall have any liability with
respect to, and the Borrower hereby waives, releases and agrees not to sue for,
any special, indirect or consequential damages suffered by the Borrower in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.


9.10         Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (i) to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of the
Information and instructed to keep the Information confidential), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(iv) to any other party hereto, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document, any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (vi) subject to an agreement containing
provisions substantially the same as those of this Section, to (a) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (b) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (vii) with the consent of the Borrower or
(viii) to the extent such Information (a) becomes publicly available other than
as a result of a breach of this Section or (b) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.


For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
before disclosure by the Borrower or any Subsidiary; provided that, in the case
of information received from the Borrower or any Subsidiary after the date
hereof, such information either is financial information or is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person
exercises the same degree of care to maintain the confidentiality of the
Information as a Person acting in the capacity of such Person in connection with
this Agreement (i.e., as administrative agent, a lender, a letter of credit
issuer or as described in clause (i) above) would customarily accord to its own
confidential information.


9.11         Non-Reliance.  Each Lender hereby represents that it is not relying
on or looking to any margin stock (as defined in Regulation U) for the repayment
of the Credit Extensions provided for herein.


9.12         Disclosure.  The Borrower and each Lender hereby (i) acknowledge
and agree that Scotia Capital and/or its Affiliates from time to time may hold
investments in, make other loans to or have other relationships with the
Borrower and its Affiliates, and (ii) waive any liability of Scotia Capital
and/or its Affiliates to the Borrower or any Lender, respectively, arising out
of or resulting from such investments, loans or relationships, other than
liabilities arising out of the gross negligence or willful misconduct of Scotia
Capital and/or its Affiliates.


9.13         Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Agreement by signing any such
counterpart.


9.14         [Reserved].


9.15         Acknowledgments.  In connection with all aspects of each
transaction contemplated hereby, the Borrower acknowledges and agrees and
acknowledges its Affiliates’ understanding, that: (i) the credit facilities
provided for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent and the Arrangers, on the other hand, and the
Borrower is capable of evaluating and understanding and understands and accepts
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent and each of the Arrangers is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor any
Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Arranger has advised or
is currently advising the Borrower or any of its Affiliates on other matters)
and neither the Administrative Agent nor any Arranger has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any Arranger has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent and the Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrower hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty.


9.16         Patriot Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the
Patriot Act.
 


ARTICLE 10
THE ADMINISTRATIVE AGENT


10.1         Appointment; Nature of Relationship.  Scotia Capital is hereby
appointed by each of the Lenders as its contractual representative (herein
referred to as the “Administrative Agent”) hereunder and under each other Loan
Document, and each of the Lenders irrevocably authorizes the Administrative
Agent to act as the contractual representative of such Lender with the rights
and duties expressly set forth herein and in the other Loan Documents.  The
Administrative Agent agrees to act as such contractual representative upon the
express conditions contained in this Article 10.  Notwithstanding the use of the
defined term “Administrative Agent,” it is expressly understood and agreed that
the Administrative Agent shall not have any fiduciary responsibilities to any
Lender by reason of this Agreement or any other Loan Document and that the
Administrative Agent is merely acting as the contractual representative of the
Lenders with only those duties as are expressly set forth in this Agreement and
the other Loan Documents.  In its capacity as the Lenders’ contractual
representative, the Administrative Agent (i) does not hereby assume any
fiduciary duties to any of the Lenders, (ii) is a “representative” of the
Lenders within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code and (iii) is acting as an independent contractor,
the rights and duties of which are limited to those expressly set forth in this
Agreement and the other Loan Documents.  Each of the Lenders hereby agrees to
assert no claim against the Administrative Agent on any agency theory or any
other theory of liability for breach of fiduciary duty, all of which claims each
Lender hereby waives.


10.2         Powers.  The Administrative Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the
Administrative Agent by the terms of each thereof, together with such powers as
are reasonably incidental thereto.  The Administrative Agent shall have no
implied duties to the Lenders, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Administrative Agent.


10.3         General Immunity.  Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower or any
Lender for any action taken or omitted to be taken by it or them hereunder or
under any other Loan Document or in connection herewith or therewith except to
the extent such action or inaction is determined in a final non-appealable
judgment by a court of competent jurisdiction to have arisen from the gross
negligence or willful misconduct of such Person.


10.4         No Responsibility for Loans, Recitals, etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for, or have any duty to ascertain, inquire into or verify,
(i) any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document, including
any agreement by an obligor to furnish information directly to each Lender;
(iii) the satisfaction of any condition specified in Article 4, except receipt
of items required to be delivered solely to the Administrative Agent; (iv) the
existence or possible existence of any Default or Unmatured Default; (v) the
validity, enforceability, effectiveness, sufficiency or genuineness of any Loan
Document or any other instrument or writing furnished in connection therewith;
or (vi) the financial condition of the Borrower or any guarantor of any of the
Obligations or of any of the Borrower’s or any such guarantor’s respective
Subsidiaries.  The Administrative Agent shall have no duty to disclose to the
Lenders information that is not required to be furnished by the Borrower to the
Administrative Agent at such time, but is voluntarily furnished by the Borrower
to the Administrative Agent (either in its capacity as Administrative Agent or
in its individual capacity).


10.5         Action on Instructions of Lenders.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  The Lenders hereby acknowledge that the Administrative Agent shall be
under no duty to take any discretionary action permitted to be taken by it
pursuant to the provisions of this Agreement or any other Loan Document unless
it shall be requested in writing to do so by the Required Lenders.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.


10.6         Employment of Agents and Counsel.  The Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Document by or through employees, agents, and attorneys-in-fact and shall
not be answerable to the Lenders, except as to money or securities received by
it or its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care.  The Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between the Administrative Agent and the Lenders and all matters pertaining to
the Administrative Agent’s duties hereunder and under any other Loan Document.


10.7         Reliance on Documents; Counsel.  The Administrative Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper, electronic message or document believed by it to be
genuine and correct and to have been signed or sent by the proper person or
persons, and, in respect to legal matters, upon the opinion of counsel selected
by the Administrative Agent, which counsel may be employees of the
Administrative Agent.


10.8         Administrative Agent’s Reimbursement and Indemnification.  The
Lenders agree to reimburse and indemnify the Administrative Agent ratably in
proportion to their respective Commitments (or, if the Commitments have been
terminated, in proportion to their Commitments immediately prior to such
termination), to the extent not reimbursed or indemnified by the Borrower,
(i) for any amounts for which the Administrative Agent is entitled to
reimbursement by the Borrower under the Loan Documents, (ii) for any other
expenses incurred by the Administrative Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents (including for any expenses incurred by the
Administrative Agent in connection with any dispute between the Administrative
Agent and any Lender or between two or more of the Lenders) and (iii) for any
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of the Loan Documents or any other document delivered
in connection therewith or the transactions contemplated thereby (including for
any such amounts incurred by or asserted against the Administrative Agent in
connection with any dispute between the Administrative Agent and any Lender or
between two or more of the Lenders), or the enforcement of any of the terms of
the Loan Documents or of any such other documents; provided that (a) no Lender
shall be liable for any of the foregoing to the extent any of the foregoing is
found in a final, non-appealable judgment by a court of competent jurisdiction
to have resulted from the gross negligence or willful misconduct of the
Administrative Agent and (b) any indemnification required pursuant to
Section 3.5(vii) shall, notwithstanding the provisions of this Section 10.8, be
paid by the relevant Lender in accordance with the provisions thereof.  The
obligations of the Lenders under this Section 10.8 shall survive payment of the
Obligations and termination of this Agreement.


10.9         Notice of Default.  The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Unmatured Default and stating that such notice is a “notice of default.”  In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give prompt notice thereof to the Lenders.


10.10       Rights as Lender.  In the event the Administrative Agent is a
Lender, the Administrative Agent shall have the same rights and powers hereunder
and under any other Loan Document with respect to its Commitment and its Loans
as any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, at any time when
the Administrative Agent is a Lender, unless the context otherwise indicates,
include the Administrative Agent in its individual capacity.  The Administrative
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with the
Borrower or any Subsidiary in which the Borrower or such Subsidiary is not
restricted hereby from engaging with any other Person.  The Administrative
Agent, in its individual capacity, is not obligated to remain a Lender.


10.11       Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any Arranger
or any other Lender, and based on the financial statements prepared by the
Borrower and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and the
other Loan Documents.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any Arranger or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement and the other Loan Documents.


10.12       Successor Administrative Agent.  The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower,
such resignation to be effective upon the appointment of a successor
Administrative Agent or, if no successor Administrative Agent has been
appointed, 45 days after the retiring Administrative Agent gives notice of its
intention to resign.  The Administrative Agent may be removed at any time with
or without cause by written notice received by the Administrative Agent from the
Required Lenders, such removal to be effective on the date specified by the
Required Lenders.  Upon any such resignation or removal, the Required Lenders
with the consent of the Borrower (so long as no Default or Unmatured Default
exists), which consent shall not be unreasonably withheld or delayed, shall have
the right to appoint, on behalf of the Borrower and the Lenders, a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Required Lenders within thirty days after the resigning
Administrative Agent’s giving notice of its intention to resign, then the
resigning Administrative Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Administrative Agent.  Notwithstanding the previous
sentence, the Administrative Agent may at any time, without the consent of the
Borrower or any Lender, appoint any of its Affiliates which is a commercial bank
as a successor Administrative Agent hereunder.  If the Administrative Agent has
resigned or been removed and no successor Administrative Agent has been
appointed, the Lenders may perform all the duties of the Administrative Agent
hereunder, and the Borrower shall make all payments in respect of the
Obligations to the applicable Lender and for all other purposes shall deal
directly with the Lenders.  No successor Administrative Agent shall be deemed to
be appointed hereunder until such successor Administrative Agent has accepted
the appointment.  Any such successor Administrative Agent shall be a commercial
bank having capital and retained earnings of at least $100,000,000.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Administrative Agent.  Upon the effectiveness of the
resignation or removal of the Administrative Agent, the resigning or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the Loan Documents.  After the effectiveness of the
resignation or removal of an Administrative Agent, the provisions of this
Article 10 shall continue in effect for the benefit of such Administrative Agent
in respect of any actions taken or omitted to be taken by it while it was acting
as the Administrative Agent hereunder and under the other Loan Documents.  In
the event that there is a successor to the Administrative Agent by merger, or
the Administrative Agent assigns its duties and obligations to an Affiliate
pursuant to this Section 10.12, then the term “Reference Rate” as used in this
Agreement shall mean the reference rate, prime rate, corporate base rate or
other analogous rate of the new Administrative Agent.


10.13       Administrative Agent’s Fee.  The Borrower agrees to pay to the
Administrative Agent, for its own account, (i) an annual administrative agent’s
fee in the amount of $5,000, payable on the Closing Date and on each anniversary
thereof, and (ii) such other fees as may be agreed to by the Borrower and the
Administrative Agent from time to time.


10.14       Delegation to Affiliates.  The Borrower and the Lenders agree that
the Administrative Agent may delegate any of its duties under this Agreement to
any of its Affiliates.  Any such Affiliate (and such Affiliate’s directors,
officers, agents and employees) which performs duties in connection with this
Agreement shall be entitled to the same benefits of the indemnification, waiver
and other protective provisions to which the Administrative Agent is entitled
under Articles 9 and 10.


10.15       Other Agents.  No Lender or Affiliate thereof identified on the
facing page of this Agreement or otherwise herein, or in any amendment hereof or
other document related hereto, as being the “Documentation Agent” or a
“Co-Agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement in such capacity.  Each Lender acknowledges that it
has not relied, and will not rely, on any Person so identified in deciding to
enter into this Agreement or in taking or refraining from taking any action
hereunder or pursuant hereto.




ARTICLE 11
SETOFF; PAYMENTS


11.1         Setoff.  In addition to, and without limitation of, any rights of
the Lenders under applicable law, if the Required Lenders determine that the
Borrower is insolvent, however evidenced, or any Default occurs and is
continuing, any and all deposits (including all account balances, whether
provisional or final and whether or not collected or available) and any other
indebtedness at any time held or owing by any Lender or any Affiliate of any
Lender to or for the credit or account of the Borrower, may be offset and
applied toward the payment of the Obligations owing to such Lender, whether or
not the Obligations, or any part thereof, shall then be due.


11.2         Ratable Payments.  If any Lender, whether by setoff or otherwise,
has payment made to it upon its Outstanding Credit Exposure (other than payments
received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
purchase a portion of the Aggregate Outstanding Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Outstanding Credit Exposure.  If any Lender, whether in
connection with setoff or amounts which might be subject to setoff or otherwise,
receives collateral or other protection for the Obligations owed thereto or such
amounts which may be subject to setoff, such Lender agrees, promptly upon
demand, to take such action necessary such that all Lenders share in the
benefits of such collateral ratably in proportion to their respective Pro Rata
Share of the Aggregate Outstanding Credit Exposure.  In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.




ARTICLE 12
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS


12.1         Successors and Assigns.  The terms and provisions of the Loan
Documents shall be binding upon and inure to the benefit of the Borrower and the
Lenders and their respective successors and assigns, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents and (ii) any assignment by any Lender of its rights and
obligations under the Loan Documents must be made in compliance with
Section 12.3.  The parties to this Agreement acknowledge that clause (ii) of
this Section 12.1 relates only to absolute assignments and does not prohibit
assignments creating security interests, including any pledge or assignment by
any Lender of all or any portion of its rights under this Agreement and any Note
to a Federal Reserve Bank; provided that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3.  The Administrative Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided that the
Administrative Agent may in its discretion (but shall not be required to) follow
instructions from the Person which made any Loan or which holds any Note to
direct payments relating to such Loan or Note to another Person.  Any assignee
of the rights to any Loan or any Note agrees by acceptance of such assignment to
be bound by all the terms and provisions of the Loan Documents.  Any request,
authority or consent of any Person that, at the time of making such request or
giving such authority or consent, is the owner of the rights to any Loan
(whether or not a Note has been issued in evidence thereof) shall be conclusive
and binding on any subsequent holder or assignee of the rights to such Loan.
 
12.2          Participations.


12.2.1         Permitted Participants; Effect.  Any Lender may at any time after
the date that is sixty (60) days following the Closing Date sell to one or more
banks or other entities (“Participants”) participating interests in any
Outstanding Credit Exposure of such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under the Loan
Documents; provided that such Lender shall promptly provide written notice of
such sale to the Borrower.  In the event of any such sale by a Lender of
participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Credit Exposure and the
holder of any Note issued to it in evidence thereof for all purposes under the
Loan Documents, all amounts payable by the Borrower under this Agreement shall
be determined as if such Lender had not sold such participating interests, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.


12.2.2         Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of this Agreement other than any amendment, modification
or waiver with respect to any Credit Extension or Commitment in which such
Participant has an interest which (i) forgives principal, interest or fees,
(ii) reduces the interest rate or fees payable with respect to any such Credit
Extension or Commitment, (iii) extends the Facility Termination Date,
(iv) postpones any date fixed for any regularly-scheduled payment of principal
of, or interest or fees on, any such Credit Extension or Commitment,
(v) releases any guarantor of any such Credit Extension or (vi) releases all or
substantially all of the collateral, if any, securing any such Credit Extension.


12.2.3         Benefit of Setoff.  The Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under this Agreement to the same
extent as if the amount of its participating interest were owing directly to it
as a Lender under this Agreement; provided that each Lender shall retain the
right of setoff provided in Section 11.1 with respect to the amount of
participating interests sold to each Participant.  The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share with each Lender, any amount received
pursuant to the exercise of its right of setoff, such amounts to be shared in
accordance with Section 11.2 as if each Participant were a Lender.  The Borrower
further agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.2, 3.4 and 3.5 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.3; provided that
(i) a Participant shall not be entitled to receive any greater payment under
Section 3.1, 3.2, 3.4 or 3.5 than the Lender which sold the participating
interest to such Participant would have received had it retained such interest
for its own account, unless the sale of such interest to such Participant is
made with the prior written consent of the Borrower, and (ii) any Participant
not incorporated under the laws of the United States of America or any State
thereof agrees to comply with the provisions of Section 3.5 to the same extent
as if it were a Lender.


12.3         Assignments.


12.3.1         Permitted Assignments.  Any Lender may at any time after the date
that is sixty (60) days following the Closing Date assign to one or more banks
or other entities (“Purchasers”) all or any part of its rights and obligations
under the Loan Documents (a “Lender Assignment”).  Such Lender Assignment shall
be substantially in the form of Exhibit E or in such other form as may be agreed
to by the parties thereto.  The consent of the Borrower and the Administrative
Agent shall be required prior to an assignment becoming effective with respect
to a Purchaser which is not a Lender or an Affiliate thereof; provided that if a
Default has occurred and is continuing, the consent of the Borrower shall not be
required.  Such consents shall not be unreasonably withheld or delayed.  Each
such assignment with respect to a Purchaser which is not a Lender or an
Affiliate thereof shall (unless each of the Borrower and the Administrative
Agent otherwise consents) be in an amount not less than the lesser of
(i) $5,000,000 or (ii) the remaining amount of the assigning Lender’s Commitment
(calculated as at the date of such assignment) or outstanding Loans (if the
applicable Commitment has been terminated).


12.3.2         Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Lender Assignment delivered to it and a register for the recording of
the names and addresses of the Lenders and their Commitments and Outstanding
Credit Exposures pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


12.3.3         Effect; Effective Date.  Upon (i) delivery to the Administrative
Agent of an assignment, together with any consent(s) required by Section 12.3.1,
and (ii) payment of a $3,500 fee to the Administrative Agent by the Purchaser or
transferor Lender for processing such assignment (unless such fee is waived by
the Administrative Agent), such assignment shall become effective on the
effective date specified in such assignment.  On and after the effective date of
such assignment, such Purchaser shall for all purposes be a Lender party to this
Agreement and any other Loan Document executed by or on behalf of the Lenders
and shall have all the rights and obligations of a Lender under the Loan
Documents, to the same extent as if it were an original party hereto, and no
further consent or action by the Borrower, the Lenders or the Administrative
Agent shall be required to release the transferor Lender with respect to the
percentage of the Aggregate Commitment and Loans assigned to such
Purchaser.  Upon the consummation of any assignment to a Purchaser pursuant to
this Section 12.3.3, the transferor Lender, the Administrative Agent and the
Borrower shall, if the transferor Lender or the Purchaser desires that its Loans
be evidenced by a Note, make appropriate arrangements so that a new Note or, as
appropriate, a replacement Note is issued to such transferor Lender and a new
Note or, as appropriate, a replacement Note is issued to such Purchaser, in each
case in principal amounts reflecting their respective Commitments, as adjusted
pursuant to such assignment.


12.4         Tax Treatment.  If any interest in any Loan Document is transferred
to any Purchaser or Participant which is organized under the laws of any
jurisdiction other than the United States or any State thereof, the transferor
Lender shall cause such Purchaser or Participant, concurrently with the
effectiveness of such transfer, to comply with the provisions of
Section 3.5(iv).




ARTICLE 13
NOTICES


13.1         Notices.  Except as otherwise permitted by Section 2.11 with
respect to borrowing notices, all notices, requests and other communications to
any party hereunder shall be in writing (including electronic transmission,
facsimile transmission or similar writing) and shall be given to such
party:  (x) in the case of the Borrower or the Administrative Agent, at its
address or facsimile number set forth on the signature pages hereof, (y) in the
case of any Lender, at its address or facsimile number set forth below its
signature hereto (including, as applicable, on a Lender Assignment) or (z) in
the case of any party, at such other address or facsimile number as such party
may hereafter specify for the purpose by notice to the Administrative Agent and
the Borrower in accordance with the provisions of this Section 13.1.  Each such
notice, request or other communication shall be effective (i) if given by
facsimile transmission, when transmitted to the facsimile number specified in
this Section and confirmation of receipt is received, (ii) if given by mail,
four Business Days after such communication is deposited in the mails with
first-class postage prepaid, addressed as aforesaid, or (iii) if given by any
other means, when delivered (or, in the case of electronic transmission,
received) at the address specified in this Section; provided that notices to the
Administrative Agent under Article 2 shall not be effective until received.


13.2         Change of Address.  The Borrower, the Administrative Agent and any
Lender may each change the address for service of notice upon it by a notice in
writing to the other parties hereto.

 
ARTICLE 14
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL


14.1         CHOICE OF LAW.  THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS (BUT WITHOUT
REGARD TO THE CONFLICT-OF-LAWS PROVISIONS) OF THE STATE OF NEW YORK, BUT GIVING
EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.


14.2         CONSENT TO JURISDICTION.  THE BORROWER HEREBY IRREVOCABLY SUBMITS
TO THE NONEXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION, SUIT OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY NOTE, AND THE BORROWER HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH ACTION,
SUIT OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY
LENDER TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY THE BORROWER AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY AFFILIATE OF THE ADMINISTRATIVE AGENT OR
ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY NOTE SHALL BE BROUGHT
ONLY IN A COURT IN NEW YORK, NEW YORK.


14.3         WAIVER OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY NOTE, ANY OTHER LOAN DOCUMENT OR ANY RELATIONSHIP
ESTABLISHED HEREUNDER OR THEREUNDER.




[THE REMAINDER OF THIS PAGE HAS BEEN LEFT BLANK INTENTIONALLY.]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Borrower, the Lenders and the Administrative Agent have
executed this Agreement as of the date first above written.





 
PUGET SOUND ENERGY, INC.
 
By: /s/ Donald E. Gaines
 
Donald E. Gaines
 
Vice President Finance
                & Treasurer
 
 
Puget Sound Energy, Inc.
P.O. Box 97034 PSE-08N
Bellevue, WA  98009-9734
Attention:  Assistant Treasurer
Telephone:  425-462-3451
FAX:  425-462-3490
 
For Courier Deliveries:
 
10885 NE 4th Street PSE-08N
Bellevue, WA  98004-5591


 
 

--------------------------------------------------------------------------------

 




 
THE BANK OF NOVA SCOTIA
     
By: /s/ Thane Rattew
 
Name: Thane Rattew
 
Title: Managing Director
 
 
Operations Contact:
 
720 King St. W
2nd Floor
Toronto, Ontario M5V 2T3
Attn:  Daniel Cheng
Telephone:  212-225-5706
Email:  danielt_cheng@scotiacapital.com
 
Credit Contact:
 
One Liberty Plaza
26th Floor
165 Broadway
New York, New York 10006
Attn:  Isabel Abella
Telephone:  212-225-5305
Email:  isabel_abella@scotiacapital.com
   




 
 

--------------------------------------------------------------------------------

 




 
BARCLAYS BANK PLC
     
By: /s/ Anne E. Sutton
 
Name: Anne E. Sutton
 
Title: Associate Director
 
 
Operations Contact:
 
200 Cedar Knolls Road
Whippany, NJ 07981
Attn:  Yesenia Barrantes
Telephone:  973-576-3597
Fax:   973-576-3014
Email:  yesenia.barrantes@barcap.com
 
Credit Contact:
 
200 Park Avenue, 3rd Floor
New York, NY, 10166
Attn:  Ann Sutton
Telephone: 212-412-3752
Fax:  212-412-7600
Email:  ann.sutton@barcap.com
 
   




 
 

--------------------------------------------------------------------------------

 




 
WELLS FARGO BANK, N.A
     
By: /s/ Yann Blindert
 
Name:  Yann Blindert
 
Title:  Assistant Vice President
 
 
Primary Operations Contact:
 
201 Third Street
MAC A0187-081
San Francisco, CA   94103
Attn:  Neva Moritani
Telephone: (415) 477-5456
Fax:  (415) 979-0679 or (415) 979-0675
Email:  moritani@wellsfargo.com
 
Credit Contact:
 
1300 SW 5th Ave. 7th Floor
MAC- P6101-076
Portland, OR 97201
Attn:  Lisa Larpenteur
Telephone: (503) 886-2216
Fax:  (503) 886-2211
Email:  Larpenlm@wellsfargo.com
 
Alternate Credit Contact:
 
1300 SW 5th Ave. 7th Floor
MAC- P6101-076
Portland, OR 97201
Attn:  Yann Blindert
Telephone: (503) 886-2215
Fax:  (503) 886-2211
Email:  Yann.Blindert@wellsfargo.com
 




 
 

--------------------------------------------------------------------------------

 




 
JPMORGAN CHASE BANK
     
By: /s/ Helen D. Davis
 
Name: Helen D. Davis
 
Title: Vice President
 
 
Operations Contact:
 
10 S. Dearborn St.
7th Floor
Mail Code IL1-0010
Chicago, IL 60603
Attn: Margaret Mamani
Telephone: (312) 732-7976
Email: margaret.m.mamani@jpmchase.com
 
Credit Contact:
 
10 S. Dearborn St.
9th Floor
Mail Code IL1-0090
Chicago, IL 60603
Attn: Helen Davis
Telephone: (312) 732-1759
Email: helen.d.davis@jpmorgan.com
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1




COMMITMENTS
 


Lender
Commitment
   
The Bank of Nova Scotia
$93,750,000
Barclays Bank PLC
$93,750,000
Wells Fargo Bank, N.A.
$93,750,000
JPMorgan Chase Bank
$93,750,000
   
Total
$375,000,000

 
 
 
 
 

--------------------------------------------------------------------------------

 



SCHEDULE 5.10




FINANCIAL STATEMENTS




The financial statements included in the Borrower’s annual report on Form 10-K
for the year ended December 31, 2007, Borrower’s quarterly report on Form 10-Q
for the fiscal quarter ended March 31, 2008 and Borrower’s quarterly report on
Form 10-Q for the fiscal quarter ended June 30, 2008, all as filed with the
Securities and Exchange Commission.



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.13




SUBSIDIARIES


 
All listed subsidiaries are 100% owned, directly or indirectly, by the Borrower.



1.  
Puget Western, Inc., a Washington corporation, is a real estate investment and
development company.  Address:  19515 North Creek Parkway, Suite 310, Bothell,
Washington 98011.



2.  
Hydro Energy Development Corp., a Washington corporation, is the holding company
for a small non-utility wholesale generator, Black Creek Hydro, Inc.  Black
Creek Hydro, Inc.’s only asset is a small hydroelectric power plant licensed by
the Federal Energy Regulatory Commission in the Pacific
Northwest.  Address:  10885 NE 4th Street, Suite 800, Bellevue, Washington
98004.



3.  
PSE Funding, Inc., a Washington corporation, was formed for the purpose of
purchasing accounts receivable, both billed and unbilled, of customers of the
Borrower.    Address:  10885 NE 4th Street, Suite 1200, Bellevue, Washington
98004.




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.10




EXISTING LIENS
 
                                          




 Secured Party  Description of Lien      GE Capital Solutions  
 (formerly BLC Corporation)
 All property agreed to under Master Lease Agreement dated September 1, 1988
     Cascade A & E Supplies Co.   Xerox Digital Plotter      Fleet Business
Credit   3830-36 Symmetrix and related equipment      IOS Capital LLC 
 Equipment under Master Lease Agreement      Vestas-American    Wind Technology,
Inc.  Turbine Equipment      Ikon Financial Services  Equipment Lease



                

                             









 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6.15




EXISTING INVESTMENTS


 


Investments by Borrower (excluding investments in Subsidiaries)
               
Non-Utility Property
  $ 2,416,241    
Company Owned Life Insurance
    61,654,661    
Miscellaneous Notes Receivable
    1,588,359    
Total
  $ 65,659,260  





Investments by Subsidiaries
        Puget Western Inc.        
Miscellaneous Notes Receivable
  $ 9,199,713    
Investment in Kinetic Ventures
    1,465,294    
Other Investments
    34,252,612    
Total
  $ 44,917,619  



       

  Hydro Energy Development Corp.        
Investment in Black Creek Hydro
  $ 5,651,037              
Total Investments
  $ 116,227,916  




 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




NOTE






U.S.$__________ 
 ________, 200_






For value received, PUGET SOUND ENERGY, INC., a Washington corporation (the
“Borrower”), hereby promises to pay to the order of
______________________________ (the “Lender”), on or before the Facility
Termination Date (as defined in the Credit Agreement referred to below), the
principal amount of ______________________________ United States dollars
(U.S.$__________) or, if less, the aggregate principal amount of all Loans (as
defined below) made by the Lender to the Borrower pursuant to the Credit
Agreement.  Unless otherwise defined herein, terms defined in the Credit
Agreement, when used herein, have the respective meanings assigned to them in
the Credit Agreement.


The Borrower promises to pay interest on the unpaid principal amount of each
Loan, from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as specified in the Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America, in immediately available funds, to The Bank of Nova Scotia, as
administrative agent (the “Administrative Agent”), at its office located at 720
King St. W, 2nd Floor, Toronto, Ontario, M5V 2T3 or as otherwise directed by the
Administrative Agent.  Each Loan and all payments made on account of the
principal thereof shall be recorded by the Lender and, before any transfer
hereof, endorsed on the schedule attached hereto, which is part of this Note.


This Note is one of the “Notes” referred to in, and is entitled to the benefits
of, the Credit Agreement dated as of August 29, 2008 (as it may hereafter be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Borrower, the Lender and the other financial
institutions party thereto and The Bank of Nova Scotia, as Administrative
Agent.  The Credit Agreement, among other things, (a) provides for the making of
term loans (the “Loans”) by the Lender to the Borrower from time to time in an
aggregate amount not to exceed the U.S.-dollar amount first set forth above, the
indebtedness of the Borrower resulting from each Loan being evidenced by this
Note, and (b) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof before the maturity hereof upon the terms and conditions
specified therein.


To the extent permitted by law, the Borrower hereby waives presentment, demand,
protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.


The Borrower has caused this Note to be executed by its duly authorized
representative as of the date first written above.




PUGET SOUND ENERGY, INC.




By:                                                      
Name:                                                                
Title:                                                                



 
 

--------------------------------------------------------------------------------

 



SCHEDULE TO NOTE






 
 
Date
 
 
Amount
of Loan
 
Amount of
Principal Paid
or Prepaid
 
Unpaid
Principal
Balance
 
 
Notation
Made By
                 


 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B




BORROWING NOTICE






__________, 200_






The Bank of Nova Scotia, as Administrative Agent
  under the Credit Agreement
  referred to below
720 King St. W
2nd Floor
Toronto, Ontario M5V 2T3
Attn:  Syndication Agency Services


Ladies and Gentlemen:


The undersigned, Puget Sound Energy, Inc., a Washington corporation, refers to
the Credit Agreement dated as of August 29, 2008 (as it may hereafter be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the undersigned, the lenders referred to therein and
The Bank of Nova Scotia, as Administrative Agent.  Terms defined in the Credit
Agreement and not otherwise defined herein have the same respective meanings
when used herein.  Pursuant to Section 2.2.3 of the Credit Agreement, the
undersigned hereby requests a Loan under the Credit Agreement and in that
connection sets forth below the information relating to such Loan (the “Proposed
Loan”), as required by Section 2.2.3 of the Credit Agreement.


1.  The date of the Proposed Loan is __________, 200_.


2.  The aggregate amount of the Proposed Loan is $_______________.


3.  The Proposed Loan will be composed of [Floating Rate Loans] [Eurodollar
Loans].


[4.  The initial Interest Period for the Eurodollar Loans composing the Proposed
Loan is __________ month[s].]


The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Loan:
 
        (a)              no event has occurred and is continuing, or would
result from the Proposed Loan or from the application of the proceeds thereof,
that constitutes a Default or an Unmatured Default; and
 
                (b)              the representations and warranties contained in
Article 5 of the Credit Agreement are true and correct as of the date hereof and
will be true and correct on the date of the Proposed Loan, except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty was true and correct on and
as of such earlier date.




Very truly yours,


PUGET SOUND ENERGY, INC.




By: ______________________ 
Name: ____________________
Title: _____________________


 
 

--------------------------------------------------------------------------------

 

EXHIBIT C




CONVERSION/CONTINUATION NOTICE


 
The Bank of Nova Scotia, as Administrative Agent
  under the Credit Agreement
  referred to below
720 King St. W
2nd Floor
Toronto, Ontario M5V 2T3
Attn:  Syndication Agency Services




Ladies and Gentlemen:


The undersigned, Puget Sound Energy, Inc., a Washington corporation, refers to
the Credit Agreement dated as of August 29, 2008 (as it may hereafter be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the undersigned, the lenders referred to therein and
The Bank of Nova Scotia, as Administrative Agent (in such capacity, the
“Administrative Agent”).  Terms defined in the Credit Agreement and not
otherwise defined herein have the same respective meanings when used herein.


The undersigned hereby notifies the Administrative Agent pursuant to the Credit
Agreement that the undersigned elects to [convert Floating Rate Loans into
Eurodollar Loans] [continue all or a portion of an outstanding Eurodollar Loan
as a Eurodollar Loan] and in that connection sets forth below the information
relating to such [conversion] [continuation], as required by the Credit
Agreement.


[Conversion:


1.             The date of such conversion is __________, 200_.


2.             Loans that are Floating Rate Loans in the aggregate principal
amount of $_______________ are to be converted into Eurodollar Loans.


3.             The Interest Period for the new Eurodollar Loan is
______  month[s].]


[Continuation:


1.             The date of such continuation is __________, 200_.


2.             The Eurodollar Loan to be continued, in whole or in part, is in
the aggregate principal amount of $__________ and was made on __________, 200_.


3.             [The entire] [$__________ in aggregate] principal amount of such
Eurodollar Loan is to be continued as a Eurodollar Loan.


4.             The Interest Period for the Eurodollar Loan to be continued is
_____ month[s].]


No Default or Unmatured Default has occurred and is continuing or would result
from giving effect to the election to [convert] [continue] Loans made hereby.


Very truly yours,


PUGET SOUND ENERGY, INC.




By:                                                        
Name:                                                                  
Title:                                                              
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D




COMPLIANCE CERTIFICATE






The undersigned ____________________, the ____________________ of Puget Sound
Energy, Inc., a Washington corporation (the “Borrower”), refers to the Credit
Agreement dated as of August 29, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the financial institutions party thereto as lenders (the “Lenders”),
and The Bank of Nova Scotia, as Administrative Agent for the Lenders (the
“Administrative Agent”).  Capitalized terms used herein and not otherwise
defined shall have the respective meanings assigned to them in the Credit
Agreement.  The undersigned hereby certifies as to the accuracy of the
information set forth below as of __________, 200_ (the “Compliance Date”).


Debt to Capitalization Ratio


                (a)           Consolidated Indebtedness                $_______


                (b)           Total
Capitalization                              $_______


                                Ratio of a. to
b.:                                     _____ : 1.0


(Section 6.11 of the Credit Agreement requires that the Borrower not permit the
principal amount of Consolidated Indebtedness to exceed 65% of Total
Capitalization as of the last day of any fiscal quarter.)


As of the Compliance Date, the undersigned represents and warrants to the
Lenders and the Administrative Agent that:  (a) no event has occurred and is
continuing that constitutes a Default or an Unmatured Default; and (b) the
representations and warranties contained in Article 5 of the Credit Agreement
are true and correct as of the Compliance Date and as of the date hereof, except
to the extent any such representation or warranty is stated to relate solely to
an earlier date, in which case such representation or warranty was true and
correct on and as of such earlier date.


The undersigned has executed this Certificate as of __________, 200_.








Name: ___________________
Title: ____________________
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E




ASSIGNMENT AND ASSUMPTION


 
ASSIGNMENT AND ASSUMPTION




This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [the]
[each] Assignor identified in item 1 below ([the] [each, an] “Assignor”) and
[the] [each] Assignee identified in item 2 below ([the] [each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees] hereunder are several and not
joint.]1  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the] [each] Assignee.  The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor] [the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a Lender]
[their respective capacities as Lenders] under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under [its][their] Commitment and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)] [the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the] [any] Assignor to [the] [any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the] [an]
“Assigned Interest”).  Each such sale and assignment is without recourse to
[the] [any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the] [any] Assignor.


1.            
Assignor[s]:                             ______________________________


2.            
Assignee[s]:                             ______________________________
[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]


3.             Borrower:                                  Puget Sound Energy,
Inc., a Washington corporation


4.             Administrative
Agent:                                       The Bank of Nova Scotia (“Scotia
Capital”), in such capacity


5.
Credit Agreement:
Credit Agreement dated as of August 29, 2008 among the Borrower, the financial
institutions party thereto as Lenders, and Scotia Capital, as Administrative
Agent



6.
Assigned Interest:



Aggregate Amount of
Commitments of all
Lenders
Amount of
Commitment
Assigned2
Percentage Assigned of
Commitments3
CUSIP Number
       
       $
         $
%
 





[7.           Trade Date:                                ______________]4
 

 

Effective Date:   __________, 200_  [To be inserted by the Administrative Agent
and to be the effective date of recordation of transfer in the Register.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


[NAME OF ASSIGNOR]




By: _______________________                                                     
Name: _____________________                                                               
Title: ______________________                                                               






[NAME OF ASSIGNEE]




By: ________________________                                                    
Name: ______________________                                                               
Title: _______________________                                                               






Consented to and accepted:


THE BANK OF NOVA SCOTIA,
  as Administrative Agent




By: ________________________                                                     
Name: ______________________                                                               
Title: _______________________                                                               






[Consented to:]5


PUGET SOUND ENERGY, INC.

 
By: ________________________                                                     
Name: ______________________                                                               
Title: _______________________                                                               


 

1 Include bracketed language if there are either multiple Assignors or multiple
Assignees. 2 Amount to be adjusted by the counterparties to take into account
any commitment reductions made between the Trade Date and the Effective Date. 3
Set forth, to at least nine decimals, as a percentage of the Commitments of all
Lenders.
4
To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
5 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1
to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION




15.           Representations and Warranties.


15.1         Assignor[s].  [The] [Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the] [the relevant] Assigned
Interest, (ii) [the] [such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


15.2.        Assignee[s].  [The] [Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 12.1, 12.2 and 12.3 of the Credit Agreement (subject to such consents,
if any, as may be required under such sections of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the] [the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.9 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the] [such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the] [such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the] [such] Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, [the] [any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


16.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the] [each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the]
[the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.


17.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


ACCOUNT DESIGNATION LETTER




August __, 2008






The Bank of Nova Scotia, as Administrative Agent
  under the Credit Agreement
  referred to below
720 King St. W
2nd Floor
Toronto, Ontario M5V 2T3
Attn:  Syndication Agency Services


Ladies and Gentlemen:


This Account Designation Letter is delivered to you by Puget Sound Energy, Inc.
(the “Borrower”), a Washington corporation, pursuant to Section 4.1 of the
Credit Agreement dated as of August 29, 2008 (as amended, restated or otherwise
modified, the “Credit Agreement”) by and among the Borrower, the Lenders from
time to time party thereto and The Bank of Nova Scotia, as Administrative Agent
(the “Administrative Agent”).


The Administrative Agent is hereby authorized to disburse all Loan proceeds into
the following account, unless the Borrower shall designate, in writing to the
Administrative Agent, one or more other accounts:


[INSERT Name of Bank/
ABA Routing Number/
and Account Number]




IN WITNESS WHEREOF, the undersigned has executed this Account Designation Letter
this __ day of August, 2008.
 
PUGET SOUND ENERGY, INC.




By: _______________________                                                    
Name: _____________________                                                         
Title: ______________________
                                                      